Exhibit 10.1

 

EXECUTION COPY


--------------------------------------------------------------------------------


$1,600,000,000
CREDIT AGREEMENT


dated as of
AUGUST 5, 2005

AMONG

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company,

KINDER MORGAN OPERATING L.P. “B”,
as the Subsidiary Borrower,

THE LENDERS PARTY HERETO,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Administrative Agent,

CITIBANK, N.A.,
and
JPMORGAN CHASE BANK, N.A.
as the Co-Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND plc
and
BARCLAYS BANK PLC,
as the Co-Documentation Agents
_______________________________________________

WACHOVIA CAPITAL MARKETS LLC,
and
CITIGROUP GLOBAL MARKETS, INC.,
as Joint Lead Arrangers
and
WACHOVIA CAPITAL MARKETS LLC,
CITIGROUP GLOBAL MARKETS, INC.,
and
J.P. MORGAN SECURITIES INC.,
as Joint Book Managers




--------------------------------------------------------------------------------





 




TABLE OF CONTENTS

 Page

ARTICLE I. DEFINITIONS

2

SECTION 1.01

Defined Terms

2

SECTION 1.02

Classification of Loans and Borrowings

22

SECTION 1.03

Accounting Terms; Changes in GAAP

22

SECTION 1.04

Interpretation

22

ARTICLE II. THE CREDITS

23

SECTION 2.01

Commitments

23

SECTION 2.02

Loans and Borrowings

24

SECTION 2.03

Requests for Committed Borrowings

24

SECTION 2.04

Competitive Bid Procedure

25

SECTION 2.05

Swingline Loans

27

SECTION 2.06

Letters of Credit

28

SECTION 2.07

Funding of Borrowings

33

SECTION 2.08

Interest Elections

34

SECTION 2.09

Termination and Reduction of Commitments

35

SECTION 2.10

Repayment of Loans; Evidence of Debt

36

SECTION 2.11

Prepayment of Loans

37

SECTION 2.12

Fees

38

SECTION 2.13

Interest

39

SECTION 2.14

Alternate Rate of Interest

40

SECTION 2.15

Increased Costs

41

SECTION 2.16

Break Funding Payments

42

SECTION 2.17

Taxes

42

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

44

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

45

SECTION 2.20

Telephonic Notices

46

ARTICLE III. CONDITIONS PRECEDENT

46

SECTION 3.01

Conditions Precedent to the Initial Credit Event

46

SECTION 3.02

Conditions Precedent to All Credit Events

47

SECTION 3.03

Conditions Precedent to Conversions

48

SECTION 3.04

Delivery of Documents

48

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

48

SECTION 4.01

Organization and Qualification

49

SECTION 4.02

Authorization, Validity, Etc

49

SECTION 4.03

Governmental Consents, Etc

49

SECTION 4.04

No Breach or Violation of Agreements or Restrictions, Etc

49

SECTION 4.05

Properties

50














 




SECTION 4.06

Litigation and Environmental Matters

50

SECTION 4.07

Financial Statements

50

SECTION 4.08

Disclosure

51

SECTION 4.09

Investment Company Act

51

SECTION 4.10

Public Utility Holding Company Act

51

SECTION 4.11

ERISA

51

SECTION 4.12

Tax Returns and Payments

51

SECTION 4.13

Compliance with Laws and Agreements

52

SECTION 4.14

Purpose of Loans

52

SECTION 4.15

Foreign Assets Control Regulations, etc.

52

ARTICLE V. AFFIRMATIVE COVENANTS

53

SECTION 5.01

Financial Statements and Other Information

53

SECTION 5.02

Existence, Conduct of Business

55

SECTION 5.03

Payment of Obligations

55

SECTION 5.04

Maintenance of Properties; Insurance

56

SECTION 5.05

Books and Records; Inspection Rights

56

SECTION 5.06

Compliance with Laws

56

SECTION 5.07

Use of Proceeds

56

ARTICLE VI. NEGATIVE COVENANTS

57

SECTION 6.01

Liens

57

SECTION 6.02

Fundamental Changes

57

SECTION 6.03

Restricted Payments

58

SECTION 6.04

Transactions with Affiliates

58

SECTION 6.05

Restrictive Agreements

58

SECTION 6.06

Financial Covenants

58

ARTICLE VII. EVENTS OF DEFAULT

59

SECTION 7.01

Events of Default and Remedies

59

ARTICLE VIII. THE ADMINISTRATIVE AGENT

62

SECTION 8.01

Appointment, Powers and Immunities

62

SECTION 8.02

Reliance by Administrative Agent

62

SECTION 8.03

Defaults; Events of Default

63

SECTION 8.04

Rights as a Lender

63

SECTION 8.05

INDEMNIFICATION

63

SECTION 8.06

Non-Reliance on Agents and other Lenders

64

SECTION 8.07

Action by Administrative Agent

64

SECTION 8.08

Resignation or Removal of Administrative Agent

65

SECTION 8.09

Duties of Co-Syndication Agents and Co-Documentation Agents

65

ARTICLE IX. GUARANTY

65














 




SECTION 9.01

Guaranty

65

SECTION 9.02

Continuing Guaranty

66

SECTION 9.03

Effect of Debtor Relief Laws

68

SECTION 9.04

Waiver

69

SECTION 9.05

Full Force and Effect

69

ARTICLE X. MISCELLANEOUS

69

SECTION 10.01

Notices, Etc

69

SECTION 10.02

Waivers; Amendments

71

SECTION 10.03

Payment of Expenses, Indemnities, etc

71

SECTION 10.04

Successors and Assigns

74

SECTION 10.05

Assignments and Participations

74

SECTION 10.06

Survival; Reinstatement

76

SECTION 10.07

Counterparts; Integration; Effectiveness

77

SECTION 10.08

Severability

77

SECTION 10.09

Right of Setoff

77

SECTION 10.10

Governing Law; Jurisdiction; Consent to Service of Process

78

SECTION 10.11

WAIVER OF JURY TRIAL

79

SECTION 10.12

Confidentiality

79

SECTION 10.13

Interest Rate Limitation

80

SECTION 10.14

EXCULPATION PROVISIONS

80

SECTION 10.15

U.S. Patriot Act

81







 




SCHEDULES:

Schedule 1.01

Commitments

Schedule 4.01

Existing Subsidiaries

Schedule 6.05

Existing Restrictions




EXHIBITS:

Exhibit 1.01A

Form of Assignment and Acceptance

Exhibit 1.01B-1

Subsidiary Borrower Letter of Credit

Exhibit 1.01B-2

Other Existing Letters of Credit

Exhibit 1.01-C

Form of Committed Note

Exhibit 1.01-D

Form of Competitive Note

Exhibit 1.01-E

Form of Swingline Note

Exhibit 2.03

Form of Borrowing Request

Exhibit 2.04-A

Form of Competitive Bid Request

Exhibit 2.04-B

Form of Notice to Lenders of Competitive Bid Request

Exhibit 2.04-C

Form of Competitive Bid

Exhibit 2.06  

Form of Letter of Credit Request

Exhibit 2.07

Form of Notice of Account Designation

Exhibit 2.08

Form of Interest Election Request

Exhibit 2.11

Form of Notice of Prepayment

Exhibit 5.01

Form of Compliance Certificate

 

 




CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of August 5, 2005 (this “Agreement”) is among:

(a)

Kinder Morgan Energy Partners, L.P., a Delaware limited partnership (the
“Company”);

(b)

Kinder Morgan Operating L.P. “B”, a Delaware limited partnership (the
“Subsidiary Borrower”);

(c)

the banks and other financial institutions listed on the signature pages hereof
under the caption “Lenders” (the “Lenders” and together with each other Person
that becomes a Lender pursuant to Section 2.01(b) or Section 10.05,
collectively, the “Lenders”);

(d)

Wachovia Bank, National Association, a national banking association,
individually as a Lender and as the administrative agent for the Lenders (in
such latter capacity together with any other Person that becomes Administrative
Agent pursuant to Section 8.08, the “Administrative Agent”);

(e)

Citibank, N.A., and JPMorgan Chase Bank, N.A., as Co-Syndication Agents (the
“Co-Syndication Agents”); and

(f)

The Royal Bank of Scotland plc, and Barclays Bank PLC, as Co-Documentation
Agents (the “Co-Documentation Agents”).

 PRELIMINARY STATEMENTS

The Company and the Subsidiary Borrower have requested that a credit facility be
extended to them pursuant to which: (a) the Company may borrow from the Lenders
(i) to repay in full the principal and accrued interest on all loans and other
amounts outstanding (if any) under that certain Credit Agreement dated as of
August 18, 2004 among the Company, the Subsidiary Borrower, the lenders party
thereto, Wachovia Bank, National Association, as the administrative agent, the
issuing bank and the swingline bank, and the other agents named therein, (as
amended to date, the “Existing Credit Agreement”), (ii) to back commercial paper
issuance, and (iii) for general working capital and other general partnership
purposes; and (b) the Company may obtain the issuance of letters of credit and
the letters of credit (including the Subsidiary Borrower Letter of Credit)
issued or otherwise outstanding under the Existing Credit Agreement will be
deemed to be letters of credit issued hereunder.

NOW, THEREFORE, the parties hereto agree as follows:







 


ARTICLE I.
DEFINITIONS

 

SECTION 1.01

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

“Affiliate” of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person, (ii)
any director or officer of such first Person or of any Person referred to in
clause (i) above and (iii) if any Person in clause (i) above is an individual,
any member of the immediate family (including parents, siblings, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust.  For purposes of this definition, any
Person that owns directly or indirectly 25% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 25% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(v) hereof).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(b) the Prime Rate in effect for such day.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Applicable Margin” means at any time and from time to time, a percentage per
annum equal to the applicable percentage set forth below for the corresponding
Performance Level set forth below:

Performance
Level

LIBOR Borrowings
Margin Percentage

I

.21%

II

.27%

III

.35%

IV

.50%

V

.575%

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment.  If the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.

“Application” has the meaning specified in Section 2.06(c).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01A or any other form approved by the Administrative Agent.

“Available Cash” means, with respect to any fiscal quarter of the Company (a
“Test Quarter”), an amount equal to the algebraic sum of (a) the aggregate of
all cash distributions actually made to and received by the Company from the
Subsidiaries in respect of their Capital Stock during such fiscal quarter minus
(b) the aggregate amount of all cash disbursements, including disbursements for
operating expenses, payments of principal of and interest on Indebtedness and
taxes (net of amounts received or to be received by the Company from the
Subsidiaries as reimbursement for such amounts), and capital expenditures (net
of any borrowings to fund such capital expenditures permitted pursuant to this
Agreement), actually paid by the Company during such Test Quarter, plus, in the
case of  a decrease, or minus, in the case of an increase (c) the amount by
which, as at the end of such Test Quarter, cash reserves necessary in the
reasonable discretion of the Company’s management for the proper conduct of the
business of the Company and the Subsidiaries subsequent to such Test Quarter,
decreased or increased from the amount of such reserves as at the end of the
immediately preceding fiscal quarter.

“Availability Period” means the period from the Effective Date, to the earlier
of the Maturity Date and the date of termination of the Commitments.

“Bankruptcy Code” has the meaning specified in Section 9.01(a).

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the
Administrative Agent.

“Bonds” means the Port Facility Refunding Revenue Bonds (Enron Transportation
Services, L.P. Project) Series 1994 in the aggregate principal amount of
$23,700,000, as issued by the Jackson-Union Regional Port District.

“Borrowers” means, collectively, the Company and the Subsidiary Borrower and
“Borrower” means either one of them.

“Borrowing” means (a) a Committed Borrowing or (b) a Competitive Borrowing.

“Borrowing Date” means the Business Day upon which any Letter of Credit is to be
 issued or any Loan is to be made available to the Company.

“Borrowing Request” has the meaning specified in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, New York, New York, or Charlotte,
North Carolina, are authorized or required by law to remain closed; provided
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including  all common
stock and preferred stock, any limited or general partnership interest and any
limited liability company member interest.

“Change in Control” means either (a) the acquisition through beneficial
ownership or otherwise after the date hereof by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date hereof) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date hereof) of 30% of the
Voting Stock of the General Partner; or (b) individuals who, at the beginning of
any period of 12 consecutive months, constitute the General Partner’s Board of
Directors cease for any reason (other than death or disability) to constitute a
majority of the General Partner’s Board of Directors then in office.

“Change in Control Event” means the execution of any definitive agreement which,
when fully performed by the parties thereto, would result in a Change in
Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.  If any
Lender (or its applicable lending office or its holding company, as the case may
be) shall be, or shall determine itself to be, required by any law, rule,
regulation, request, guideline or directive (whether or not having the force of
law) relating to capital requirements adopted after the date of this Agreement
or any change in the interpretation or application of any thereof by any
Governmental Authority after the date of this Agreement (each a “Capital
Requirement”) to maintain (and in either such case such Lender, lending office
or holding company, as the case may be, does in fact maintain) capital against
such Lender’s unused Commitment (or any portion thereof), in whole or in part as
a result of such unused Commitment (or portion), either alone or in combination
with any proposed or agreed extension thereof (whether or not such extension
shall be by its terms at the time be effective), extending or being deemed to
extend for a period of more than one year from its inception or to have an
original maturity of more than one year or otherwise to last for a period of
time sufficient to require maintenance of capital against it, a “Change in Law”
shall be deemed to have occurred for purposes of Section 2.15(b) with respect to
such Capital Requirement.

“Charges” has the meaning specified in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans, Swingline
Loans or Competitive Loans.

“Co-Documentation Agents” has the meaning specified in the introduction to this
Agreement.

“Co-Syndication Agents” has the meaning specified in the introduction to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Committed Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
increased pursuant to Section 2.01 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.05.  The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01 hereto,
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Committed Borrowing” means (a) a borrowing comprised of Committed Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

“Committed Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Committed Loans and its
LC Exposure and Swingline Exposure at such time.

“Committed Loan” means a Loan made pursuant to Section 2.03.

“Committed Note” means a promissory note of the Company payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

“Communications” has the meaning specified in Section 10.01.

“Company” has the meaning specified in the introduction to this Agreement.

“Company Debt Rating” means, with respect to the Company as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Company.  For purposes of the foregoing:

(a)

if, at any time, neither S&P nor Moody’s shall have in effect a Company Debt
Rating, the Applicable Margin or the Facility Fee Rate, as the case may be,
shall be set in accordance with Performance Level V under the definition of
“Applicable Margin” or “Facility Fee Rate”, as the case may be;

(b)

if the ratings established by S&P and Moody’s shall fall within different
Performance Levels, the Applicable Margin or the Facility Fee Rate, as the case
may be, shall be based upon the higher rating; provided, however, that, if the
lower of such ratings is two or more Performance Levels below the higher of such
ratings, the Applicable Margin or the Facility Fee Rate, as the case may be,
shall be based upon the rating that is one Performance Level lower than the
higher rating;

(c)

if any rating established by S&P or Moody’s shall be changed, such change shall
be effective as of the date on which such change is announced publicly by the
rating agency making such change; and

(d)

if S&P or Moody’s shall change the basis on which ratings are established by it,
each reference to the Company Debt Rating announced by S&P or Moody’s shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan
substantially in the form of Exhibit 2.04-C.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04 substantially in the form of Exhibit 2.04-A.

“Competitive Borrowing” means a borrowing consisting of a Competitive Loan or
concurrent Competitive Loans of the same Type, as to which a single Interest
Period is in effect and made on the same date by the Lender or Lenders whose
Competitive Bid(s) as all or as a part of such borrowing, as the case may be,
has (or have) been accepted by the Company under the bidding procedure described
in Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Note” means a promissory note of the Company payable to the order
of a Lender, in substantially the form of Exhibit 1.01-D, together with all
modifications, extensions, renewals and rearrangements thereof.

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Company and the Subsidiaries as set forth on a consolidated
balance sheet of the Company and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the EBITDA of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“Consolidated Indebtedness” means, at the date of any determination thereof,
Indebtedness of the Company and the Subsidiaries determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Company and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Assets after deducting therefrom: (a) all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt; and (b) the value, net of any
applicable reserves, of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on a consolidated balance sheet of the Company and the Subsidiaries for
their most recently completed fiscal quarter, prepared in accordance with GAAP.

“Credit Event” means the making of any Loan or the issuance or the extension of
any Letter of Credit.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Delegate” means Kinder Morgan Management, LLC, a Delaware limited liability
company.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means (without duplication), with respect to any period for any Person,
the Net Income of such Person, increased (to the extent deducted in determining
Net Income for such period) by the sum of (a) all income taxes (including state
franchise taxes based upon income) of such Person paid or accrued according to
GAAP for such period; (b) Consolidated Interest Expense of such Person for such
period; and (c) depreciation and amortization of such Person for such period
determined in accordance with GAAP.

“Effective Date” means the date occurring on or before August 31, 2005 on which
the conditions specified in Section 3.01 are satisfied (or waived in accordance
with Section 10.02).

“Eligible Assignee” means (a) any Lender; (b) any Affiliate of any Lender; (c) a
commercial bank organized or licensed under the laws of the United States, or a
state thereof, and having total assets in excess of $1,000,000,000; (d) a
commercial bank organized under the laws of any other country which is a member
of the OECD, or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (e) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having a combined capital and surplus or total assets of at least
$100,000,000.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

“Event of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which either Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.17(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 2.17(a).

“Execution Date” means the earliest date upon which all of the following shall
have occurred: counterparts of this Agreement shall have been executed by the
Borrowers and each Lender listed on the signature pages hereof and the
Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Borrowers and each Lender and the
Administrative Agent.

“Executive Summary” means the Executive Summary dated July 2005.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Letters of Credit” means, collectively, the Subsidiary Borrower Letter
of Credit and the letters of credit issued under the Existing Credit Agreement
listed on Exhibit 1.01B-2  .

“Facility Fee” has the meaning specified in Section 2.12(a).  

“Facility Fee Rate” means at any time and from time to time, a percentage per
annum equal to the applicable percentage set forth below for the corresponding
Performance Level set forth below:

Performance
Level


Facility Fee Rate

I

.065%

II

.080%

III

.100%

IV

.125%

V

.175%




The Facility Fee Rate shall be determined by reference to the Performance Level
in effect from time to time and any change in the Facility Fee Rate shall be
effective from the effective date of the change in the applicable Performance
Level giving rise thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” has the meaning specified in Section 2.12.

“Fixed Rate” means, with respect to any Competitive Loan (or Competitive
Borrowing) (other than a Eurodollar Competitive Loan or Competitive Borrowing),
the fixed rate of interest per annum specified by the Lender(s) making such
Competitive Loan (or the Competitive Loans comprising such Competitive
Borrowing) in its (or their) related Competitive Bid(s).

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower  is located.  For purposes
of this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

“General Partner” means Kinder Morgan G.P., Inc., a Delaware corporation.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guaranty” means the guaranty of the Company contained in Article IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services or any other similar obligation upon which
interest charges are customarily paid (excluding trade accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Company or any Subsidiary shall be  the
subject of a Guarantee by one or more Subsidiaries or by the Company, as the
case may be, the aggregate amount of the outstanding Indebtedness of the Company
and the Subsidiaries in respect thereof shall be determined by reference to the
primary Indebtedness so guaranteed, and without duplication by reason of the
existence of any such Guarantee), (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Parties” has the meaning specified in Section 10.03.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

“Interest Election Request” has the meaning specified in Section 2.08.

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last Business Day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 180
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of any
Eurodollar Borrowing, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall end after the Stated Maturity Date.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Committed Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Issuing Banks” means Wachovia Bank, National Association, and each other
consenting Lender that is designated to the Administrative Agent in writing by
the Company, in each case in its capacity as an issuer of one or more Letters of
Credit hereunder.

“Joint Book Managers” means Wachovia Capital Markets LLC, Citigroup Global
Markets, Inc., and J.P. Morgan Securities Inc.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender” has the meaning specified in the introduction to this Agreement.

“Lenders” has the meaning specified in the introduction to this Agreement.
 Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

“Letter of Credit Request” has the meaning specified in Section 2.06.

“LIBOR” means for any Interest Period:

(a)

the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; or

(b)

if the rate referenced in the preceding clause (a) does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period; or

(c)

if the rates referenced in the preceding clauses (a) and (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in dollars (for delivery on the first day of such
Interest Period in same day funds) in the approximate amount of the Eurodollar
Loan as to which such determination is being made (or, if Wachovia is making or
converting a simultaneous Eurodollar Loan in the approximate amount of such
Eurodollar Loan being made, continued or converted by Wachovia) and with a term
equivalent to such Interest Period would be offered by Wachovia’s London branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.  

“LIBOR Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period for such Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by the Administrative Agent to be equal to the
quotient of (i) LIBOR for such Loan for such Interest Period divided by (ii) 1
minus the Reserve Requirement for such Loan for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” mean, collectively, this Agreement (including the Guaranty),
the Notes, if any, the Applications, the Fee Letter and all other instruments
and documents from time to time executed and delivered by either Borrower in
connection herewith and therewith.

“Loans” means advances made by the Lenders to the Company pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBOR Rate, the marginal rate of interest, if any, to be added to
or subtracted from the LIBOR Rate to determine the rate of interest applicable
to such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Company and the Subsidiaries taken as a whole, (b) the ability
of the Borrowers to collectively perform the Obligations or (c) the rights of
the Administrative Agent, any Issuing Bank or any Lender against the Borrower
under any material provision of this Agreement or any other Loan Document.

“Material Subsidiary” means any Subsidiary the value of the assets of which
exceeds 5% of Consolidated Assets.

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

“Maximum Rate” has the meaning specified in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determinant in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein):

(a)

net extraordinary gains and losses (other than, in the case of losses, losses
resulting from charges against net income to establish or increase reserves for
potential environmental liabilities and reserves for exposure of such Person
under rate cases);

(b)

net gains or losses in respect of dispositions of assets other than in the
ordinary course of business;

(c)

any gains or losses attributable to write-ups or write-downs of assets; and

(d)

proceeds of any key man insurance, or any insurance on property, plant or
equipment.

“Net Worth” means, as to the Company at any date, the amount of partners’
capital of the Company determined as of such date in accordance with GAAP;
provided, there shall be excluded, without duplication, from such determination
(to the extent otherwise included therein) the amount of accumulated other
comprehensive gain or loss as of such date.

“Note” means a Committed Note or a Competitive Note.

“Notice of Account Designation” has the meaning specified in Section 2.07.

“Notice of Default” has the meaning specified in Section 7.01.

“Notice of Prepayment” has the meaning specified in Section 2.11.

“Obligations” means collectively:

(a)

the payment of all indebtedness and liabilities by, and performance of all other
obligations of, the Company in respect of the Loans;

(b)

all obligations of the Company and the Subsidiary Borrower under, with respect
to, and relating to the Letters of Credit whether contingent or matured;

(c)

the payment of all other indebtedness and liabilities by and performance of all
other obligations of, the Company and the Subsidiary Borrower to the
Administrative Agent, the Issuing Banks and the Lenders under, with respect to,
and arising in connection with, the Loan Documents, and the payment of all
indebtedness and liabilities of the Company and the Subsidiary Borrower to the
Administrative Agent, the Issuing Banks and the Lenders for fees, costs,
indemnification and expenses (including reasonable attorneys’ fees and expenses)
under the Loan Documents;

(d)

the reimbursement of all sums advanced and costs and expenses incurred by the
Administrative Agent under any Loan Document (whether directly or indirectly) in
connection with the Obligations or any part thereof or any renewal, extension or
change of or substitution for the Obligations or, any part thereof, whether such
advances, costs and expenses were made or incurred at the request of either
Borrower or the Administrative Agent; and

(e)

all renewals, extensions, amendments and changes of, or substitutions or
replacements for, all or any part of the items described under clauses (a)
through (d) above.

“OECD” means the Organization for Economic Cooperation and Development (or any
successor).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning specified in Section 10.05(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV or Performance Level V.

“Performance Level I” means, at any date of determination, that the Company
shall have a Company Debt Rating in effect on such date of at least A- by S&P or
at least A3 by Moody’s.

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and (b)
that the Company shall have a Company Debt Rating in effect on such date of at
least BBB+ by S&P or at least Baa1 by Moody’s.

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Company shall have a Company Debt Rating
in effect on such date of at least BBB by S&P or at least Baa2 by Moody’s.

“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Company shall
have a Company Debt Rating in effect on such date of at least BBB- by S&P or at
least Baa3 by Moody’s.

“Performance Level V” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III or Performance Level IV.

“Permitted Encumbrances” means:

(a)

Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.03;

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.03;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary;

(f)

judgment and attachment Liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are being
contested in compliance with Section 5.03;

(g)

any interest or title of a lessor in property subject to any Capital Lease
Obligation or operating lease which, in each case, is permitted under this
Agreement; and

(h)

Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except as provided in clause (g) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

“Pledged Bonds” has the meaning specified in Section 2.06.

“Prime Rate” shall mean the rate of interest from time to time announced
publicly by the Administrative Agent at the Principal Office as its prime
commercial lending rate.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate, it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

“Principal Office” shall mean the principal office of the Administrative Agent,
presently located at 301 South College Street, TW-10, Charlotte, North Carolina
 28288-0608 or such other location as designated by the Administrative  Agent
from time to time.

“Register” has the meaning specified in Section 10.05.

“Regulation A” means Regulation A of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Committed Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Committed Credit Exposures and unused Commitments at such time.

“Requirement of Law” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

“Reserve Requirement” means, for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D) maintained by a member bank of
the Federal Reserve System.  Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.

“Responsible Officer” means, as used with respect to the Company or the
Subsidiary Borrower, the Chairman, Vice Chairman, President, any Vice President,
Chief Executive Officer, Chief Financial Officer Controller or Treasurer of the
Delegate.

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any partnership interest in the Company, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such partnership interest or any option or other right to
acquire any such partnership interest; provided, however, that (a) distributions
with respect to the partnership interests in the Company that do not exceed,
with respect to any fiscal quarter of the Company, the amount of Available Cash
for such quarter shall not constitute Restricted Payments so long as both before
and after the making of such distribution, no Event of Default or Default shall
have occurred and be continuing, (b) any partnership interest split, partnership
interest reverse split, dividend of Company partnership interests or similar
transaction will not constitute a Restricted Payment, (c) the application by the
Company after the date of this Agreement to the purchase, redemption,
retirement, cancellation, or termination of partnership interests in the Company
of an aggregate amount not greater than the excess of (i) $100,000,000, over
(ii) the aggregate amount of all amounts applied to such purchases, redemptions,
retirements, cancellations or terminations during the period beginning one day
after the Effective Date and extending through and including the date of this
Agreement shall not constitute Restricted Payments, and (d) acquisitions by
officers, directors and employees of the Company of partnership interests in the
Company through cashless exercise of options pursuant to the Company’s Common
Unit Option Plan shall not constitute Restricted Payments.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

“Stated Maturity Date” means August 18, 2010.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Company.
 Notwithstanding the foregoing, Plantation Pipe Line shall not be a Subsidiary
of the Company until such time as its assets and liabilities, profit or loss and
cash flow are required under GAAP to be consolidated with those of the Company.

“Subsidiary Borrower” has the meaning specified in the introduction to this
Agreement.

“Subsidiary Borrower Letter of Credit” means irrevocable letter of credit
No. 5113181 issued by First Union National Bank (now Wachovia) in the original
face amount of $24,128,548 for the account of the Subsidiary Borrower and for
the benefit of Trustee in the form of Exhibit 1.01B-1 hereto.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wachovia Bank, National Association, in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Note” means a promissory note of the Company payable to the order of
the Swingline Lender in substantially the form of Exhibit 1.01-E, together with
all modifications, extensions, renewals and rearrangements thereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as to the Company at any date, the sum of
Consolidated Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Company for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

“Total Commitment” means the sum of the Commitments of the Lenders.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the Existing Letters of Credit and the issuance of the
other Letters of Credit hereunder.

“Trustee” means JPMorgan Chase Bank, N.A., as successor to Bank One, Texas, NA,
as the beneficiary of the Subsidiary Borrower Letter of Credit and any successor
beneficiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or  the Alternate Base Rate.

“United States” and “U.S.” each means United States of America.

“Utilization Fee” has the meaning specified in Section 2.12(d).

“Utilization Fee Rate” means at any time and from time to time, a percentage per
annum equal to 0.10%:

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person or its managing member or its general
partner (or its managing general partner if there is more than one general
partner).

“Wachovia” means Wachovia Bank, National Association, in its individual
capacity.

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding (a) in the case of a corporation, directors’ qualifying
shares, (b) in the case of a limited partnership, a 2% general partner interest
and (c) in the case of a limited liability company, a 2% managing member
interest) is directly or indirectly owned by the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Committed Loan” or a
“Competitive Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Committed Loan” or a “Fixed Rate Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “Committed Borrowing” or a
“Competitive Borrowing”) or by Type (e.g., a “Eurodollar Borrowing” or a “Fixed
Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar Committed Borrowing”
or a “Fixed Rate Competitive Borrowing”).

SECTION 1.03

Accounting Terms; Changes in GAAP.  All accounting and financial terms used
herein and not otherwise defined herein and the compliance with each covenant
contained herein which relates to financial matters shall be determined in
accordance with GAAP applied by the Company on a consistent basis, except to the
extent that a deviation therefrom is expressly stated.  Should there be a change
in GAAP from that in effect on the Execution Date, such that any of the defined
terms set forth in Section 1.01 and/or compliance with the covenants set forth
in Article VI would then be calculated in a different manner or with different
components or any of such covenants and/or defined terms used therein would no
longer constitute meaningful criteria for evaluating the matters addressed
thereby prior to such change in GAAP (a) the Company and the Required Lenders
agree, within the 60-day period following any such change, to negotiate in good
faith and enter into an amendment to this Agreement in order to modify the
defined terms set forth in Section 1.01 or the covenants set forth in Article
VI, or both, in such respects as shall reasonably be deemed necessary by the
Required Lenders that the criteria for evaluating the matters addressed by such
covenants are substantially the same criteria as were effective prior to any
such change in GAAP, and (b) the Company shall be deemed to be in compliance
with such covenants during the 60-day period following any such change, or until
the earlier date of execution of such amendment, if and to the extent that the
Company would have been in compliance therewith under GAAP as in effect
immediately prior to such change.

SECTION 1.04

Interpretation.  In this Agreement, unless a clear contrary intention appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any gender includes each other gender;

(iii)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

(iv)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually; provided that nothing in this clause (iv) is
intended to authorize any assignment not otherwise permitted by this Agreement;

(v)

except as expressly provided to the contrary herein, reference to any agreement,
document or instrument (including this Agreement) means such agreement, document
or instrument as amended, supplemented or modified, or extended, renewed,
refunded, substituted or replaced, and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof, and reference to
any Note or other note or Indebtedness or other indebtedness includes any note
or indebtedness issued pursuant hereto in extension or renewal or refunding
thereof or in substitution or replacement therefor;

(vi)

unless the context indicates otherwise, reference to any Article, Section,
Schedule or Exhibit means such Article or Section hereof or such Schedule or
Exhibit hereto;

(vii)

the word “including” (and with correlative meaning “include”) means including,
without limiting the generality of any description preceding such term;

(viii)

with respect to the determination of any period of time, except as expressly
provided to the contrary, the word “from” means “from and including” and the
word “to” means “to but excluding”;

(ix)

reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time; and

(x)

the words “asset” and “property” shall be construed to have the same meaning and
effect and refer to any and all tangible and intangible assets and properties.

 


ARTICLE II.
THE CREDITS

 

SECTION 2.01

Commitments.  (a) Subject to the terms and conditions set forth herein, each
Lender agrees to make Committed Loans to the Company from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Committed Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Committed Credit Exposures, plus the aggregate
principal amount of outstanding Competitive Loans, exceeding the Total
Commitment.  In furtherance of the foregoing, the aggregate amount of the Total
Commitment shall be deemed used from time to time to the extent of the aggregate
amount of the Competitive Loans then outstanding, and such deemed use of the
Total Commitment shall be applied to the Lenders ratably according to their
respective Commitments.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Committed Loans.

(b)

The Company shall have the right, without the consent of the Lenders but with
the prior approval of the Administrative Agent, not to be unreasonably withheld,
to cause from time to time an increase in the total Commitments of the Lenders
by adding to this Agreement one or more additional Lenders or by allowing one or
more Lenders to increase their respective Commitments; provided however (1) no
Default or Event of Default shall have occurred hereunder which is continuing,
(2) no such increase shall cause the aggregate Commitments hereunder to exceed
$1,850,000,000 and (3) no Lender’s Commitment shall be increased without such
Lender’s consent.

SECTION 2.02

Loans and Borrowings.  ii) Each Committed Loan shall be made as part of a
Borrowing consisting of Committed Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b)

Subject to Section 2.14, (i) each Committed Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Company may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.

(c)

At the commencement of each Interest Period for any Eurodollar Committed
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000.  At the time that each ABR
Committed Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Committed Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f).
 Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $5,000,000.  Each Competitive Bid Request shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$25,000,000.  Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
twelve Eurodollar Committed Borrowings outstanding.

(d)

Notwithstanding any other provision of this Agreement, the Company shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Stated
Maturity Date.

SECTION 2.03

Requests for Committed Borrowings.  To request a Committed Borrowing, the
Company shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 10:00 a.m., Charlotte,
North Carolina, time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Charlotte, North Carolina, time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form of Exhibit 2.03 (a “Borrowing Request”) and signed
by the Company.  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)

the aggregate amount of the requested Borrowing;

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
 the term “Interest Period”; and

(v)

the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Committed Borrowing is specified, then the
requested Committed Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Committed Borrowing, then
the Company shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04

Competitive Bid Procedure.  (a)  Subject to the terms and conditions set forth
herein, from time to time during the Availability Period the Company may request
Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the sum of the
total Committed Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans, at any time shall not exceed the Total
Commitment.  To request Competitive Bids, the Company shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Charlotte, North Carolina, time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., Charlotte, North Carolina,
time, one Business Day before the date of the proposed Borrowing; provided that
the Company may submit up to (but not more than) three Competitive Bid Requests
on the same day, but a Competitive Bid Request shall not be made on any of the
five Business Days next succeeding the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
 Each such telephonic Competitive Bid Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Competitive
Bid Request signed by the Company.  Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with
Section 2.02:

(i)

the aggregate amount of the requested Borrowing;

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)

whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv)

the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v)

the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy (in substantially the form set forth in Exhibit 2.04-B),
inviting the Lenders to submit Competitive Bids.

(b)

Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be substantially the form of Exhibit 2.04-C and
must be received by the Administrative Agent by telecopy, in the case of a
Eurodollar Competitive Borrowing, not later than 10:00 a.m., Charlotte, North
Carolina, time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
Charlotte, North Carolina, time, on the proposed date of such Competitive
Borrowing.  Competitive Bids that do not conform substantially to the form of
Exhibit 2.04-C may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable.  Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Company) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof (which
shall conform to that specified in the Company’s related Competitive Bid
Request).

(c)

The Administrative Agent shall promptly notify the Company by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(d)

Subject only to the provisions of this paragraph, the Company may accept or
reject any Competitive Bid in whole or (to the extent herein below provided) in
part.  The Company shall notify the Administrative Agent by telephone, confirmed
by telecopy in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurodollar Competitive Borrowing, not later than 11:30 a.m., Charlotte, North
Carolina, time, three Business Days before the date of the proposed Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 11:30 a.m.,
Charlotte, North Carolina, time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Company to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Company
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Company rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Company shall
not exceed the aggregate amount of the requested Competitive Borrowing specified
in the related Competitive Bid Request, (iv) to the extent necessary to comply
with clause (iii) above, the Company may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
 and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Company.  A notice given
by the Company pursuant to this Section 2.04(d) shall be irrevocable.

(e)

The Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 After completing the notifications referred to in the immediately preceding
sentence, the Administrative Agent shall notify each Lender of the aggregate
principal amount of all Competitive Bids accepted.

(f)

Upon determination by the Administrative Agent of the LIBOR Rate applicable to
any Eurodollar Competitive Loan to be made by any Lender pursuant to a
Competitive Bid that has been accepted by a Company pursuant to Section 2.04(d),
the Administrative Agent shall notify such Lender of (i) the applicable LIBOR
Rate and (ii) the sum of the applicable LIBOR Rate plus the Margin bid by such
Lender.

(g)

If the Administrative Agent or any of its Affiliates shall at any time have a
Commitment hereunder and shall elect to submit a Competitive Bid in its capacity
as a Lender, it shall submit such Competitive Bid directly to the Company at
least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Administrative Agent
pursuant to paragraph (b) of this Section.

SECTION 2.05

Swingline Loans.  iii) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Company from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Committed Credit Exposures, plus the aggregate principal amount of outstanding
Competitive Loans, exceeding the Total Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swingline Loans.

(b)

To request a Swingline Loan, the Company shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
Charlotte, North Carolina, time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent (if not the Swingline Lender) will promptly advise the
Swingline Lender of any such notice received from the Company.  So long as the
Swingline Lender and the Administrative Agent are Wachovia or (if not Wachovia),
the same institution is acting both as the Administrative Agent and as the
Swingline Lender, the Swingline Lender shall make each Swingline Loan available
to the Company by means of a credit to the deposit account of the Company with
the Swingline Lender identified in the most recent Notice of Account Designation
by 3:00 p.m., Charlotte, North Carolina, time, on the requested date of such
Swingline Loan.

(c)

The Swingline Lender may by written notice given to the Administrative Agent not
later than 12:00 noon, Charlotte, North Carolina, time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Total Commitment, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
 Any amounts received by the Swingline Lender from the Company (or other party
on behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company or the Subsidiary Borrower of any default in the payment thereof.

SECTION 2.06

Letters of Credit.  

(a)

Existing Letters of Credit.  The parties hereto acknowledge that on and after
the Effective Date the Existing Letters of Credit shall be Letters of Credit
issued by each Issuing Bank indicated as such on Exhibit 1.01B-2 for the account
of the Subsidiary Borrower in the case of the Subsidiary Borrower Letter of
Credit, and the Company with respect to all other Existing Letters of Credit
pursuant to this Agreement.  The Subsidiary Borrower hereby pledges, assigns,
transfers and delivers to Wachovia, as the Issuing Bank that has issued the
Subsidiary Borrower Letter of Credit, all its right, title and interest to all
Bonds purchased with funds drawn under the Subsidiary Borrower Letter of Credit
(the “Pledged Bonds”), and hereby grants to such Issuing Bank a first lien on,
and security interest in, its rights, title and interest in and to the Pledged
Bonds, the interest thereon and all proceeds thereof or substitutions therefor,
as collateral security for the prompt and complete payment when due of the
amounts payable in respect of the Subsidiary Borrower Letter of Credit.  During
such time as any Bonds are Pledged Bonds, the Issuing Bank that has issued the
Subsidiary Borrower Letter of Credit shall be entitled to exercise all of the
rights of a holder of Bonds with respect to voting, consenting and directing the
Trustee as if such Issuing Bank were the owner of such Bonds, and the Subsidiary
Borrower hereby grants and assigns to such Issuing Bank all such rights.

(b)

General.  Subject to the terms and conditions set forth herein, the Company may
request the issuance of Letters of Credit from an Issuing Bank for its own
account individually or for its own account and that of any Subsidiary as
co-applicants, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Application (as defined in
Section 2.06(c)) or other agreement submitted by the Company to, or entered into
by the Company with, the Issuing Bank thereof relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

(c)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the designated Issuing Bank) to the designated Issuing
Bank and the Administrative Agent (not less than five Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice (a
“Letter of Credit Request”) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with Section 2.06(d)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank that has been requested to
issue such Letter of Credit, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form (an “Application”) in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, the sum of the total Committed Credit Exposures, plus the
aggregate principal amounts of outstanding Competitive Loans, at any time shall
not exceed the Total Commitment.  Upon the issuance, amendment, renewal or
extension of each Letter of Credit, the Issuing Bank that has issued such Letter
of Credit will notify the Administrative Agent, who, in turn, will notify the
Lenders, of the amount and type of such Letter of Credit that is issued,
amended, renewed or extended pursuant to this Agreement.

(d)

Expiration Date.  Each Letter of Credit (other than the Subsidiary Borrower
Letter of Credit) shall expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Stated Maturity Date.  

(e)

Participations.  On the Effective Date with respect to the Existing Letters of
Credit and by the issuance of each other Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Bank that has
issued such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Company on the date due as provided in Section 2.06(f), or of
any reimbursement payment required to be refunded to the Company for any reason.
 Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(f)

Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower for whose account such Letter of Credit was
issued shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 noon,
Charlotte, North Carolina, time, on the date that such LC Disbursement is made,
if such Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Charlotte, North Carolina, time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, Charlotte, North Carolina, time, on (i) the Business Day
that such Borrower receives such notice, if such notice is received prior to
10:00 a.m., Charlotte, North Carolina, time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that if such Borrower fails to make such payment when due, then, upon
demand by such Issuing Bank sent to the Administrative Agent and each Lender
before 10:00 a.m., Charlotte, North Carolina, time, each Lender shall pursuant
to Section 2.07 on the same day make available to the Administrative Agent for
delivery to such Issuing Bank, immediately available funds in an amount equal to
such Lender’s Applicable Percentage of the amount of such payment by such
Issuing Bank, and the funding of such amount shall be treated as the funding of
an ABR Loan by such Lender to such Borrower.  Notwithstanding anything herein or
in any other Loan Document to the contrary, the funding obligations of the
Lenders set forth in this Section 2.06(f) shall be binding regardless of whether
or not a Default or an Event of Default shall exist or the other conditions
precedent in Article III are satisfied at such time. If and to the extent any
Lender fails to effect any payment due from it under this Section 2.06(f) to the
Administrative Agent, then interest shall accrue on the obligation of such
Lender to make such payment from the date such payment became due to the date
such obligation is paid in full at a rate per annum equal to the Federal Funds
Effective Rate.  The failure of any Lender to pay its Applicable Percentage of
any payment under any Letter of Credit shall not relieve any other Lender of its
obligation hereunder to pay to the Administrative Agent its Applicable
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Lender shall be responsible for the failure of any other
Lender to pay to the Administrative Agent such other Lender’s Applicable
Percentage of any such payment.

(g)

Obligations Absolute.  The Company’s obligation to reimburse (or in the case of
the Subsidiary Borrower Letter of Credit, the Subsidiary Borrower’s obligation
to reimburse) LC Disbursements as provided in Section 2.06(f) shall, to the
extent permitted by law, be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of:

(i)

any lack of validity or enforceability of any Letter of Credit, this Agreement
or any other Loan Document, or any term or provision herein or therein;

(ii)

any amendment or waiver of or any consent to departure from all or any of the
provisions of any Letter of Credit, this Agreement or any other Loan Document;

(iii)

the existence of any claim, setoff, defense or other right that either Borrower,
or any Affiliate thereof or any other Person may at any time have against the
beneficiary under any Letter of Credit, any Issuing Bank, the Administrative
Agent or any Lender or any other Person, whether in connection with this
Agreement or any other related or unrelated agreement or transaction;

(iv)

any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v)

payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi)

any other act or omission to act or delay of any kind of the Issuing Banks, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.06, constitute a legal or
equitable discharge of either Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower for whose
account such Letter of Credit was issued to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower  that are caused by such Issuing Bank’s failure to exercise the agreed
standard of care (as set forth below) in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that each Issuing Bank shall have exercised the
agreed standard of care in the absence of gross negligence, willful misconduct
or unlawful conduct on the part of such Issuing Bank.  Without limiting the
generality of the foregoing, it is understood that each Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that each Issuing
Bank shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

(h)

Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower for whose account such Letter
of Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve either Borrower of its obligation to reimburse such Issuing
Bank and the Lenders with respect to any such LC Disbursement.

(i)

Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Company (or, in the case of the Subsidiary Borrower Letter of Credit,
the Subsidiary Borrower) shall reimburse such LC Disbursement in full on the
date specified in Section 2.06(f), the unpaid amount thereof shall bear
interest, for each day from the date such LC Disbursement is made to the date
that the Company (or, in the case of the Subsidiary Borrower Letter of Credit,
the Subsidiary Borrower) reimburses such LC Disbursement (or all Lenders make
the payments to the Administrative Agent contemplated by Section 2.06(f) and
treated pursuant to said Section as constituting the funding of ABR Loans), at
the rate per annum then applicable to ABR Committed Loans.

(j)

Intentionally Omitted.  

(k)

Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, (ii) a Change in Control shall occur, or (iii) any Letter of Credit
remains outstanding on the Stated Maturity Date, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC  Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
either Borrower described in clause (g) or (h) of Section 7.01.  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement and the
other Loan Documents.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
 Other than any interest earned on the investment of such deposits (which
investments shall be made at the option and sole discretion of the
Administrative Agent, but only in investments rated at least AA (or equivalent)
by at least one nationally recognized rating agency, if such deposit has been
made by reason of a Change in Control having occurred, and in any event at the
Company’s risk and expense) such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account and may,
subject to the immediately preceding sentence be reinvested from time to time.
 Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrowers under
this Agreement and the other Loan Documents.  If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

SECTION 2.07

Funding of Borrowings.  iv) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Charlotte, North Carolina, time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05.  Not later than 2:00 p.m. (Charlotte, North Carolina, time) on the
proposed Borrowing Date, each Lender will make available to the Administrative
Agent, for the account of the Company, at the office of the Administrative Agent
in funds immediately available to the Administrative Agent, such Lender’s Loans
to be made on such Borrowing Date.  The Company hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each Borrowing requested
pursuant to this Section 2.07 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Company identified in the
most recent Notice of Account Designation substantially in the form of Exhibit
2.07 hereto (a “Notice of Account Designation”) delivered by the Company to the
Administrative Agent or otherwise agreed upon by the Company and the
Administrative Agent from time to time; provided that ABR Committed Loans made
to finance the reimbursement of an LC Disbursement as provided in Sections
2.06(e) and (f) shall be remitted by the Administrative Agent to the Issuing
Bank that has made such LC Disbursement.

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing (or prior to 12:00 noon, Charlotte, North
Carolina, time, on such date in the case of an ABR Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.07(a) and may, in
reliance upon such assumption, make available to the Company a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from the date such amount is made available to the Company to the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Company, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08

Interest Elections.  v) Subject to Section 2.14, each Committed Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Committed Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, subject to
Section 2.14, the Company may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Committed
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.08.  The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section 2.08 shall not apply to Competitive Borrowings or
Swingline Borrowings, which may not be converted or continued.

(b)

To make an election pursuant to this Section 2.08, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Committed Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit 2.08 (an “Interest Election Request”).

(c)

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e)

If the Company fails to deliver a timely Interest Election Request with respect
to a Eurodollar Committed Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if and so long as an
Event of Default is continuing (i) no outstanding Committed Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Committed Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09

Termination and Reduction of Commitments.  (a) Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

(b)

The Company may at any time terminate, or from time to time reduce, the Total
Commitment, in whole or in part; provided that (i) each partial reduction of the
Total Commitment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the total Committed
Credit Exposures, plus the aggregate principal amount of outstanding Competitive
Loans, would exceed the Total Commitment.

(c)

The Company shall notify the Administrative Agent of any election to terminate
or reduce the Total Commitment under Section 2.09(b) at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Company pursuant to this Section 2.09
shall be irrevocable; provided that a notice of termination of the Total
Commitment delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Total Commitment shall be permanent.  Each
reduction of the Total Commitment shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d)

The Total Commitment shall automatically terminate on the date a Change in
Control occurs.

SECTION 2.10

Repayment of Loans; Evidence of Debt.  (a) The Company hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Committed Loan on the Maturity Date,
(ii) to the Administrative Agent for the account of each Lender having a
Competitive Loan outstanding the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan,
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on demand therefor by the Swingline Lender.  In addition, if the
sum of the total Committed Credit Exposures, plus the aggregate principal amount
of the outstanding Competitive Loans, exceeds the Total Commitment, the Company
shall pay to the Administrative Agent for the account of each Lender an
aggregate principal amount of Committed Loans sufficient to cause the sum of the
total Committed Credit Exposures, plus the aggregate principal amount of the
outstanding Competitive Loans, not to exceed the Total Commitment; provided,
however, if the repayment of the outstanding Committed Loans does not cause the
total Committed Credit Exposures, plus the aggregate principal amount of the
outstanding Competitive Loans, to be equal to or less than the Total Commitment,
the Company shall deposit in an account with the Administrative Agent in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the amount by which the sum of the total Committed Credit
Exposures, plus the aggregate principal amount of the outstanding Competitive
Loans, exceeds the Total Commitment, which cash deposit shall be held by the
Administrative Agent for the payment of the Obligations of the Borrowers under
this Agreement and the other Loan Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account other than any interest earned on the investment
of such deposit (which investments shall be made at the option and sole
discretion of the Administrative Agent, but only in investments rated at least
AA (or equivalent) by at least one nationally recognized rating agency, unless
an Event of Default shall have occurred and be continuing, and in any event at
the Company’s risk and expense).  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse such Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time, or if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement and the other Loan
Documents.  At any time when the sum of the total Committed Credit Exposures,
plus the aggregate principal amount of outstanding Competitive Loans, does not
exceed the Total Commitment and so long as no Default or Event of Default shall
then exist, upon the request of the Company the amount of such deposit (to the
extent not applied as aforesaid) shall be returned to the Company within three
Business Days after receipt of such request.

(b)

On the date that a Change in Control occurs, the Company shall repay the
outstanding principal amount of the Loans and all other amounts outstanding
hereunder and under the other Loan Documents and shall comply with the
provisions of Section 2.06(k).

(c)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d)

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e)

The entries made in the accounts maintained pursuant to Section 2.10(c) or (d)
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error or conflict therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

(f)

Any Lender may request that Loans made by it be evidenced by a Committed Note or
a Competitive Note, as the case may be.  In such event, the Company shall
prepare, execute and deliver to such Lender a Committed Note or a Competitive
Note, as the case may be.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.05) be represented by one or more promissory notes in
such forms payable to the order of the payee named therein.

SECTION 2.11

Prepayment of Loans.  (a) The Company shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 2.11(b); provided that the Company shall not
have the right to prepay any Competitive Loan without the prior consent of the
Lender thereof.

(b)

The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy in the form of Exhibit 2.11 (a “Notice of Prepayment”)) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Committed
Borrowing, not later than 11:00 a.m., Charlotte, North Carolina, time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Committed Borrowing, not later than 11:00 a.m., Charlotte, North
Carolina, time, on the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 11:00 a.m., Charlotte, North Carolina, time, on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date, Type and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Each
partial prepayment shall be in an aggregate amount not less than, and shall be
an integral multiple of, the amounts shown below with respect to the applicable
Type of Loan or Borrowing:

Type of
Loan/Borrowing

Integral
Multiple of

Minimum
Aggregate Amount

Eurodollar Committed Borrowing

$

1,000,000

$

3,000,000

ABR Committed Borrowing

1,000,000

1,000,000

Swingline Loan

100,000

5,000,000




Promptly following receipt of any such notice relating to a Committed Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  If
the Company fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding ABR Borrowings until all
such outstanding principal of ABR Borrowings are repaid in full, and then to the
outstanding principal amount of Eurodollar Borrowings.  Each partial prepayment
of any Committed Borrowing shall be in an amount that would be permitted in the
case of an advance of a Committed Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Committed Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12

Fees.  (a) The Company agrees to pay to the Administrative Agent for the account
of each Lender a facility fee (the “Facility Fee”), which shall accrue at the
applicable Facility Fee Rate on the daily amount of the Commitment of such
Lender, whether used or unused and when the Commitment has terminated, on the
outstanding Loans of such Lender, during the period from the date of this
Agreement to the later of (i) the date on which such Commitment terminates and
(ii) the date on which the Loans are paid in full.  Accrued Facility Fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate and the
date the Loans are paid in full, commencing on the first such date to occur
after the date hereof.  All Facility Fees shall be computed on the basis of a
year of 365 or 366 days, as the case may be and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)

The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at a rate per annum equal to .100% times the daily maximum amount
available to be drawn under each Letter of Credit issued, renewed or extended by
such Issuing Bank during the Availability Period, but not to exceed  in any
event .100% of the original face amount of each Letter of Credit so issued,
renewed or extended.   The Company also agrees to pay each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by it or the processing of drawings thereunder.
 Accrued participation fees and fronting fees shall be payable in arrears on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
 All participation fees shall be computed on the basis of a year of 365 or 366
days, as applicable, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)

The Company agrees to pay to the Administrative Agent and each Joint Book
Manager, for their own accounts, fees payable in the amounts and at the times
specified in that letter agreement dated July 20, 2005 among the Company, the
Joint Book Managers, Wachovia, Citibank and JPMorgan Chase Bank, N.A. (as from
time to time amended, the “Fee Letter”).

(d)

The Company agrees to pay to the Administrative Agent for the account of each
Lender a utilization fee (the “Utilization Fee”), which shall accrue at the
applicable Utilization Fee Rate on:

(i)

each Lender’s Commitment (whether used or unused) for each day during the period
from the Effective Date to the Maturity Date, on which the sum of the total
Committed Credit Exposures, plus the aggregate principal amount of outstanding
Competitive Loans, exceeds 50% of the Total Commitment, and

(ii)

each Lender’s Committed Credit Exposure for each day during the period from the
Maturity Date to the date on which the Committed Credit Exposures of all
Lenders, are paid in full or reduced to zero, on the sum of the total Committed
Credit Exposures, plus the aggregate principal amount of outstanding Competitive
Loans, exceeds 50% of the Total Commitment, determined as of the day immediately
preceding the Maturity Date.  

All Utilization Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date the Committed Credit
Exposures of all Lenders and all Competitive Loans are paid in full or reduced
to zero commencing on the first of such dates to occur after the Effective Date.
 All Utilization Fees shall be computed on the basis of a year of 365 or 366
days, as the case may be, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).




(e)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) (for distribution, in the case of Facility Fees and
Utilization Fees, to the Lenders).  Except as required by law, fees paid shall
not be refundable under any circumstances.

SECTION 2.13

Interest.  (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at a rate per annum equal to the Alternate Base Rate.

(b)

The Loans comprising each Eurodollar Borrowing shall bear interest (i) in the
case of a Eurodollar Committed Loan, at the LIBOR Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin or (ii) in the case of a
Eurodollar Competitive Loan, at the LIBOR Rate for the Interest Period in effect
for such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.

(c)

Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to such
Loan.

(d)

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Company hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the Alternate Base Rate.

(e)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.13(d) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Committed Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Committed
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and (iv)
all accrued interest shall be payable upon termination of the Total Commitment.

(f)

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBOR Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14

Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

(a)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(b)

the Administrative Agent is advised by the Required Lenders (or, in the case of
a Eurodollar Competitive Loan, by the Lender that is required to make such Loan)
that the LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Committed Borrowing to, or
continuation of any Committed Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Committed
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Company for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Company for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15

Increased Costs.  (a) If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Rate) or any Issuing Bank; or

(ii)

impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or any Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)

If any Lender or any Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)

A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d)

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than six months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.16

Break Funding Payments.  In the event of (a) the payment of any principal of any
Eurodollar Loan or Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow (unless such failure was
caused by the failure of a Lender to make such Loan), convert, continue or
prepay any Eurodollar Loan, or the failure to convert an ABR Loan to a
Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.09 and is revoked in accordance herewith), (d) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan (unless
such failure was caused by the failure of a Lender to make such Loan), or (e)
the assignment of any Eurodollar Loan or Fixed Rate Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBOR Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the Eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Company and
shall be conclusive absent manifest error.  The Company shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

SECTION 2.17

Taxes.  (a) Any and all payments by or on account of any obligation of either
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if either Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)

In addition, such Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)

The Company shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17(c)) paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

(f)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by either Borrower or with respect to which either Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes and Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
either Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a) The Company
shall make or, in the case of the Subsidiary Borrower Letter of Credit, the
Subsidiary Borrower shall make, each payment required to be made by such
Borrower hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or under Section 2.15, 2.16 or 2.17,  or otherwise) prior to
12:00 noon, Charlotte, North Carolina, time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its Principal Office, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto.
 The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Committed Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Committed Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Committed Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Company
or the Subsidiary Borrower, as the case may be, in the amount of such
participation.

(d)

Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Company will
not make (or in the case of the Subsidiary Borrower Letter of Credit, the
Subsidiary Borrower will not make) such payment, the Administrative Agent may
assume that the applicable Borrower  has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due.  In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from the
date such amount is distributed to it to the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

(e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.05(c), 2.06(e), 2.07(b) or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19

Mitigation Obligations; Replacement of Lenders.  (a) If any Lender requests
compensation under Section 2.15, or if either Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.

(b)

If any Lender requests compensation under Section 2.15, or if either Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.05), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks and Swingline Lender),
which consent shall not be unreasonably withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

SECTION 2.20

Telephonic Notices.  Without in any way limiting the obligation of the Company
or the Subsidiary Borrower to confirm in writing any telephonic notice it is
entitled to give under this Agreement or any other Loan Document, the
Administrative Agent may act without liability upon the basis of a telephonic
notice believed in good faith by the Administrative Agent to be from the Company
or the Subsidiary Borrower prior to receipt of written confirmation.  In each
such case, each of the Company and the Subsidiary Borrower hereby waives the
right to dispute the Administrative Agent’s record of the terms of such
telephonic notice.

ARTICLE III.
CONDITIONS PRECEDENT

SECTION 3.01

Conditions Precedent to the Initial Credit Event.  The obligations of the
Lenders to make Loans hereunder or the obligation of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied or waived in accordance with
Section 10.02:

(a)

The Administrative Agent shall have received the following, each dated the
Execution Date:

(i)

this Agreement executed by each party hereto;

(ii)

if requested by any Lender, a Committed Note and a Competitive Note executed by
the Company and payable to the order of such Lender;

(iii)

a certificate of an officer and of the secretary or an assistant secretary of
the Delegate, certifying, inter alia (A) true and complete copies of each of the
limited liability company agreement of the Delegate, the certificate of
incorporation, as amended and in effect, of the General Partner, the partnership
agreements, each as amended and in effect, of the Borrowers, the bylaws, as
amended and in effect, of the General Partner and the resolutions adopted by the
Board of Directors of the Delegate (1) authorizing the execution, delivery and
performance by each Borrower of this Agreement and the other Loan Documents to
which it is or will be a party and, in the case of the Company, the Borrowings
to be made and the Letters of Credit to be issued hereunder, (2) approving the
forms of the Loan Documents to which it is a party and which will be delivered
at or prior to the initial Borrowing Date and (3) authorizing officers of the
Delegate to execute and deliver the Loan Documents to which such Borrower is or
will be a party and any related documents, including any agreement contemplated
by this Agreement, (B) the incumbency and specimen signatures of the officers of
the Delegate executing any documents on its behalf and (C) (1) that the
representations and warranties made by such Borrower in each Loan Document to
which such Borrower is a party and which will be delivered at or prior to the
initial Borrowing Date are true and correct in all material respects, (2) the
absence of any proceedings for the dissolution or liquidation of such Borrower
and (3) the absence of the occurrence and continuance of any Default or Event of
Default;

(iv)

letters from CT Corporation System, Inc. in form and substance satisfactory to
the Administrative Agent evidencing the obligation of CT Corporation System,
Inc. to accept service of process in the State of New York on behalf of each
Borrower that is not authorized to do business as a foreign corporation in the
State of New York;

(v)

a favorable, signed opinion addressed to the Administrative Agent and the
Lenders from Bracewell & Giuliani LLP, counsel to the Borrowers, given upon the
express instruction of the Borrowers; and

(vi)

certificates of appropriate public officials as to the existence, good standing
and qualification to do business as a foreign entity of each Borrower, the
General Partner and the Delegate in the States of Texas and Delaware.

(b)

The Administrative Agent shall be reasonably satisfied that all required
consents and approvals of any Governmental Authority and any other Person in
connection with the transactions contemplated by this Section 3.01 shall have
been obtained and remain in effect (except where the failure to obtain such
approvals would not have a Material Adverse Effect).

(c)

The Company shall have paid to Wachovia Capital Markets LLC, Citigroup Global
Markets, Inc., J.P. Morgan Securities Inc., and the Administrative Agent all
fees and expenses pursuant to the Fee Letter agreed upon by such parties to be
paid on or prior to the Execution Date.

(d)

The Existing Credit Agreement shall have been terminated and all amounts
outstanding thereunder paid in full.

(e)

The Company shall have paid to Andrews Kurth LLP pursuant to Section 10.03 all
reasonable fees and disbursements invoiced to the Company on or prior to the
Execution Date.

SECTION 3.02

Conditions Precedent to All Credit Events.  Except with respect to Committed
Credit Loans made by the Lenders pursuant to Section 2.06(f), the obligation of
the Lenders to make any Loans or to issue or extend any Letter of Credit under
this Agreement (including any Loan made or Letter of Credit issued (including
for the purpose of the Existing Letters of Credit) on the initial Borrowing
Date) is subject to the further conditions precedent that on the date of such
Credit Event:

(a)

The conditions precedent set forth in Section 3.01 shall have theretofore been
satisfied;

(b)

The representations and warranties set forth in Article IV (other than the
representation set forth in Section 4.07(c))and in the other Loan Documents
shall be true and correct in all material respects as of, and as if such
representations and warranties were made on, the Borrowing Date of the proposed
Loan or Letter of Credit, as the case may be (unless such representation and
warranty expressly relates to an earlier date), and by the Company’s delivery of
a Borrowing Request, the Borrowers shall be deemed to have certified to the
Administrative Agent and the Lenders that such representations and warranties
are true and correct in all material respects;

(c)

The Company shall have complied with the provisions of Section 2.03, Section
2.04 or Section 2.05, as the case may be; and

(d)

No Default or Event of Default shall have occurred and be continuing or would
result from such Credit Event.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

SECTION 3.03

Conditions Precedent to Conversions.  The obligation of the Lenders to convert
or continue any existing Borrowing into or as a Eurodollar Borrowing is subject
to the condition precedent that on the date of such conversion or continuation
no Default or Event of Default shall have occurred and be continuing or would
result from the making of such conversion.  The acceptance of the benefits of
each such conversion or continuation shall constitute a representation and
warranty by the Borrowers to each of the Lenders that no Default or Event of
Default shall have occurred and be continuing or would result from the making of
such conversion or continuation.

SECTION 3.04

Delivery of Documents.  All of the Loan Documents, certificates, legal opinions
and other documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for any Notes, in sufficient counterparts or
copies for each of the Lenders and shall be satisfactory in form and substance
to the Lenders.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

Each Borrower makes for itself, and the Company makes for itself and the
Subsidiary Borrower, the following representations and warranties to the
Administrative Agent and the Lenders:

SECTION 4.01

Organization and Qualification.  The Company and each of the Subsidiaries (a) is
a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the laws of the state of its
incorporation, organization or formation, (b) has all requisite corporate,
partnership, limited liability company or other power and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and (c) is duly qualified to do business and is
in good standing in every jurisdiction in which the failure to be so qualified
would, individually or together with all such other failures of the Company and
the Subsidiaries, have a Material Adverse Effect.  As of the date of this
Agreement, the Persons and other entities shown on Schedule 4.01 are all of the
Subsidiaries of the Company, and such Schedule 4.01 (x) accurately reflects the
direct owner of the Capital Stock of each such Subsidiary owned by such direct
owner, (y) accurately identifies such Subsidiaries and (z) accurately sets forth
the jurisdictions of their respective incorporation, organization or formation,
as the case may be.  

SECTION 4.02

Authorization, Validity, Etc.  Each Borrower has all requisite partnership and
other power and authority to execute and deliver, and to incur and perform its
obligations under this Agreement and under the other Loan Documents to which it
is a party and to make the Borrowings hereunder, and all such actions have been
duly authorized by all necessary proceedings on its behalf.  This Agreement and
the other Loan Documents have been duly and validly executed and delivered by or
on behalf of each Borrower party thereto and constitute valid and legally
binding agreements of such Borrower enforceable against such Borrower in
accordance with the respective terms thereof, except (a) as may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(including principles of good faith, reasonableness, materiality and fair
dealing) which may, among other things, limit the right to obtain equitable
remedies (regardless of whether considered in a proceeding in equity or at law)
and (b) as to the enforceability of provisions for indemnification for violation
of applicable securities laws, limitations thereon arising as a matter of law or
public policy.

SECTION 4.03

Governmental Consents, Etc.  No authorization, consent, approval, license or
exemption of or registration, declaration or filing with any Governmental
Authority, is necessary for the valid execution and delivery of, or the
incurrence and performance by the Company of its obligations under, any Loan
Document to which it is a party, except those that have been obtained and such
matters relating to performance as would ordinarily be done in the ordinary
course of business after the Execution Date.

SECTION 4.04

No Breach or Violation of Agreements or Restrictions, Etc.  Neither the
execution and delivery of, nor the incurrence and performance by the Company of
its obligations under, the Loan Documents to which it is a party, nor the
extensions of credit contemplated by the Loan Documents, will (a) breach or
violate any applicable Requirement of Law, (b) result in any breach or violation
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of its property or assets (other than Liens
created or contemplated by this Agreement) pursuant to the terms of, any
indenture, mortgage, deed of trust, agreement or other instrument to which it or
any of the Subsidiaries is party or by which any of its properties or assets, or
those of any of the Subsidiaries is bound or to which it is subject, except for
breaches, violations and defaults under clauses (a) and (b) that neither
individually nor in the aggregate could reasonably be expected to result in a
Material Adverse Effect, or (c) violate any provision of the organic documents
of the Company.

SECTION 4.05

Properties.  Each of the Company and the Subsidiaries has good title to, or
valid leasehold or other interests in, all its real and personal property
material to its business, except for Liens permitted under Section 6.01.

SECTION 4.06

Litigation and Environmental Matters.  (a) Except as disclosed in the most
recent Annual Report on Form 10-K delivered by the Company to the Lenders, there
is no action, suit or proceeding by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that involves this Agreement or the Transactions.

(b)

In the ordinary course of its business, the Company conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Company and the Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties currently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Materials, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Company has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to result in a Material Adverse Effect.

SECTION 4.07

Financial Statements.  vi) The consolidated balance sheet of the Company and the
Subsidiaries as at December 31, 2004 and the related consolidated statements of
income, comprehensive income, partners’ capital and cash flows of the Company
and the Subsidiaries for the fiscal year ended on said date, with the opinion
thereon of PricewaterhouseCoopers LLP and set forth in the Company’s 2004 Annual
Report on Form 10-K, as filed with the SEC, fairly present, in conformity with
GAAP, the consolidated financial position of the Company and the Subsidiaries as
of such date and their consolidated results of operations and cash flows for
such fiscal year.  

(b)

The unaudited consolidated balance sheets of the Company and the Subsidiaries as
at June 30, 2005 and the related consolidated statements of income and cash
flows of the Company and the Subsidiaries for the six-month period ended on such
date and set forth in the Company’s Quarterly Report on Form 10-Q for its fiscal
quarter then ended, as filed with the SEC, fairly present, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
Section 4.07(a), the consolidated financial position of the Company and the
Subsidiaries as at said date and their consolidated results of their operations
cash flows for the six-month period ended on said date (subject to the absence
of footnotes and to normal year-end and audit adjustments).

(c)

Since December 31, 2004, there has been no material adverse change in the
business, assets, liabilities or financial condition of the Company and the
Subsidiaries, taken as a whole.

SECTION 4.08

Disclosure.  All information heretofore furnished by the Company to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Company to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is stated or certified.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Administrative Agent or any Lender in connection with the syndication or
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

SECTION 4.09

Investment Company Act.  Neither the Company nor any of the Subsidiaries is, or
is regulated as, an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

SECTION 4.10

Public Utility Holding Company Act.  Neither the Company nor any of the
Subsidiaries is a non-exempt “holding company”, or subject to regulation as
such, or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

SECTION 4.11

ERISA.  Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the  Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA,
which waiver, failure or liability could reasonably be expected to result in a
Material Adverse Effect.

SECTION 4.12

Tax Returns and Payments.  The Company and the Subsidiaries have caused to be
filed all federal income tax returns and other material tax returns, statements
and reports (or obtained extensions with respect thereto) which are required to
be filed and have paid or deposited or made adequate provision in accordance
with GAAP for the payment of all taxes (including estimated taxes shown on such
returns, statements and reports) which are shown to be due pursuant to such
returns, except for taxes being contested in good faith by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
created on the books of the Company and the Subsidiaries and where the failure
to pay such taxes (individually or in the aggregate for the Company and the
Subsidiaries) would not have a Material Adverse Effect.

SECTION 4.13

Compliance with Laws and Agreements.  Each of the Company and the Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate for the Company and the Subsidiaries,
could not reasonably be expected to result in a Material Adverse Effect.  

SECTION 4.14

Purpose of Loans.  vii)  All proceeds of the Loans will be used for the purposes
set forth in Section 5.07.

(b)

None of the proceeds of the loans under the Existing Credit Agreement were, and
none of the proceeds of the Loans under this Agreement will be, used directly or
indirectly for the purpose of buying or carrying any “margin stock” within the
meaning of Regulation U (herein called “margin stock”) or for the purpose of
reducing or retiring any indebtedness which was originally incurred to buy or
carry any margin stock, or for any other purpose which might constitute this
transaction a “purpose” credit within the meaning of Regulation T, U or X.
 Neither the Company nor any agent acting on its behalf has taken or will take
any action which might cause this Agreement or any other Loan Document to
violate Regulation T, Regulation U, Regulation X, or any other regulation of the
Board or to violate the Exchange Act.  Margin stock does not constitute more
than 25% of the assets of the Company or the Subsidiary Borrower, or of the
Company and the Subsidiaries on a consolidated basis, and the Company does not
intend or foresee that it will ever do so.

SECTION 4.15

Foreign Assets Control Regulations, etc.

(a)

Neither any Letter of Credit nor any part of the proceeds of the Loans will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b)

Neither the Company nor any Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Company and the Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c)

Neither any Letter of Credit nor any part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company or one of the Subsidiaries.

ARTICLE V.
AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01

Financial Statements and Other Information.  The Company will furnish to the
Administrative Agent, in each case with sufficient copies for each Lender:

(a)

within ten days after the date in each fiscal year on which the Company is
required to file its Annual Report on Form 10-K with the SEC or, if earlier, 100
days after the end of each fiscal year (i) such Annual Report, and (ii) its
audited consolidated balance sheet and the related consolidated statements of
income, comprehensive income, operations, partners’ capital and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures as of the end of and for the previous fiscal year, all reported on by,
and accompanied by an opinion (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of their
audit) of,  PricewaterhouseCoopers LLP, or other independent public accountants
of recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of the Company and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that (x) the
Company shall be deemed to have furnished said Annual Report on Form 10-K for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Annual Report contains such consolidated balance sheet and such consolidated
statements of results of income, comprehensive income, partners’ capital and
cash flows, and the report thereon of such independent public accountants
(without qualification or exception, and to the effect, as specified above), the
Company shall not be required to comply with clause (ii);

(b)

within five days after each date in each fiscal year on which the Company is
required to file a Quarterly Report on Form 10-Q with the SEC or, if earlier,
fifty days after the end of each fiscal quarter (i) such Quarterly Report, and
(ii) its consolidated balance sheet and the related consolidated statements of
income and cash flows as of the end of and for the fiscal quarter to which said
Quarterly Report relates and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures as of the end and for
the corresponding period or periods of the previous fiscal year, all certified
by a Responsible Officer as presenting fairly in all material respects the
financial condition and results of operations of the Company and the
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, however, that
(x) the Company shall be deemed to have furnished said Quarterly Report for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Quarterly Report contains such consolidated balance sheet and consolidated
statements of income and cash flows, and such certifications, the Company shall
not be required to comply with clause (ii);

(c)

simultaneously with the delivery of each set of financial statements referred to
in clauses (a) and (b) above, a certificate in substantially the form of Exhibit
5.01 signed by an authorized financial or accounting officer of the Company (i)
setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of Section 6.06(a),
(b) and (c) on the date of such financial statements, and (ii) stating whether
any Default or Event of Default exists on the date of such certificate and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Company is taking or proposes to take with respect
thereto;

(d)

simultaneously with the delivery of each set of financial statements referred to
in clause (a) above, a statement of the firm of independent public accountants
which reported on such statements (i) as to whether anything has come to their
attention to cause them to believe that any Default or Event of Default existed
on the date of such statements and (ii) confirming the calculations set forth in
the officer’s certificate delivered simultaneously therewith pursuant to clause
(c) above; provided, however, that such accountants shall not be liable to
anyone by reason of their failure to obtain knowledge of any Default or Event of
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

(e)

prompt written notice of the following:

(i)

the occurrence of any Default or Event of Default or Change in Control Event and

(ii)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect;

(each notice delivered under this Section 5.01(e) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

(f)

promptly upon receipt thereof, a copy of each other report or letter submitted
to the Company by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Company, and a copy of any
response by the Company, or the Board of Directors of the general partner of the
Company, to such letter or report;

(g)

without duplication of any other requirement of this Section 5.01, promptly upon
the mailing thereof to the public unitholders of the Company generally, copies
of all financial statements, reports and proxy statements so mailed;

(h)

promptly upon the filing thereof with the SEC, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Form 8-K which the Company shall have
filed with the SEC;

(i)

if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; and

(j)

from time to time such other information regarding the business, affairs or
financial condition of the Company or any Subsidiary as the Required Lenders or
the Administrative Agent may reasonably request.

Information required to be delivered pursuant to Section 5.01(a), 5.01(b),
5.01(g) or 5.01(h) above shall be deemed to have been delivered on the date on
which the Company provides notice to the Administrative Agent and the Lenders
that such information has been posted on “EDGAR” or the Company’s website or
another website identified in such notice and accessible by the Administrative
Agent and the Lenders without charge (and the Company hereby agrees to provide
such notice); provided that such notice may be included in a certificate
delivered pursuant to Section 5.01(c).

SECTION 5.02

Existence, Conduct of Business.  The Company will, and will cause each of the
Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.02.

SECTION 5.03

Payment of Obligations.  The Company will, and will cause each of the
Subsidiaries to, pay, before the same shall become delinquent or in default, its
obligations, including tax liabilities, that, if not paid, could result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.04

Maintenance of Properties; Insurance.   viii) The Company will keep, and will
cause each Material Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

(b)

The Company will maintain or cause to be maintained with, in the good faith
judgment of the Company, financially sound and reputable insurers, or through
self-insurance, insurance with respect to its properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by business enterprises of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations. Such insurance may include
self-insurance or be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses, provided that such
self-insurance is in accord with the approved practices of business enterprises
of established reputation similarly situated and adequate insurance reserves are
maintained in connection with such self-insurance, and, notwithstanding the
foregoing provisions of this Section 5.04 the Company or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction either through an insurance fund operated by
such state or other jurisdiction or by causing to be maintained a system or
systems of self-insurance in accord with applicable laws.

SECTION 5.05

Books and Records; Inspection Rights.  The Company will, and will cause each of
the Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Company will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
to visit and inspect its properties, to examine and make extracts from its books
and records (subject to compliance with confidentiality agreements and
applicable copyright law), and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such times, and as often,
as reasonably requested.

SECTION 5.06

Compliance with Laws.  The Company will, and will cause each of the Subsidiaries
to, comply with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07

Use of Proceeds.  The proceeds of the Loans will be used only for (a)
refinancing (i) amounts outstanding under the Existing Credit Agreement, (ii)
other Indebtedness of the Company and the Subsidiaries, and (iii) commercial
paper, and (b) working capital and other general partnership purposes.

ARTICLE VI.
NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01

Liens.  The Company  will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a)

Permitted Encumbrances;

(b)

Liens existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary and securing Indebtedness whose incurrence, for purposes of
this Agreement, by virtue of acquisition of such property or asset, or by virtue
of such Person so becoming a Subsidiary, would not result in a violation of
Section 6.06(a), (b) or (c); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary, (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.  For purposes of this Section 6.01(c), the
Indebtedness so secured shall be deemed to have been incurred on the last day of
the fiscal quarter then most recently ended.

(c)

Liens, not otherwise permitted by the foregoing clauses (a) and (b), securing
Indebtedness and payment obligations in respect of Hedging Agreements in an
aggregate amount not exceeding 10% of Consolidated Net Tangible Assets.

SECTION 6.02

Fundamental Changes.  The Company will not, and will not permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all (or
substantially all) of its assets, or all or substantially all of the stock of or
other equity interest in any of the Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, unless: (a) at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing; and (b) the Company is the
surviving entity or the recipient of any such sale, transfer, lease or other
disposition of assets, provided, that no such merger, consolidation, sale,
transfer, lease or other disposition shall have the effect of releasing the
Company from any of the Obligations.

SECTION 6.03

Restricted Payments.  The Company will not, and will not permit any of the
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment.

SECTION 6.04

Transactions with Affiliates

.  The Company will not, and will not permit any of the Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and the
Wholly-owned Subsidiaries not involving any other Affiliate, (c) any payment
which would constitute a Restricted Payment but for the proviso to the
definition of said term in Section 1.01 and (d) loans and advances by the
Company to the General Partner to enable the General Partner to pay general and
administrative costs and expenses pursuant to the partnership agreement of the
Company and in accordance with past practices.

SECTION 6.05

Restrictive Agreements.  The Company will not, and will not permit any of the
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make or
repay loans or advances to the Company or any other such Subsidiary, provided
that the foregoing shall not apply to (a) restrictions and conditions imposed by
law or by this Agreement, (b) customary restrictions and conditions contained in
agreements relating to the sale of all or substantially all of the Capital Stock
or assets of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder and (c) restrictions and conditions existing on the date
hereof identified on Schedule 6.05 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition)

SECTION 6.06

Financial Covenants.  The Company will observe and cause the Subsidiaries to
observe each of the following requirements:

(a)

Ratio of Consolidated Indebtedness to Consolidated EBITDA.  The Company will not
at any time permit the ratio of Consolidated Indebtedness to Consolidated EBITDA
for the four full fiscal quarters most recently ended in respect of which
financial statements shall have been delivered pursuant to Section 5.01(a) or
(b), as the case may be, to exceed 5.00 to 1.0.  For purposes of this Section
6.06(a), if during any period the Company acquires any Person (or any interest
in any Person) or all or substantially all of the assets of any Person, the
EBITDA attributable to such assets or an amount equal to the percentage of
ownership of the Company in such Person times the EBITDA of such Person, for
such period determined on a pro forma basis (which determination, in each case,
shall be subject to approval of the Required Lenders, not to be unreasonably
withheld) may be included as Consolidated EBITDA for such period, if on the date
of such acquisition no Indebtedness (other than Indebtedness permitted pursuant
to Section 6.06(b)) is incurred by reason of and giving effect to such
acquisition and such Person, or the entity acquiring such assets, as the case
may be, is a Subsidiary.  For purposes of ascertaining whether the Required
Lenders have approved a determination of the EBITDA attributable to acquired
assets, or the assets of an acquired Person, for inclusion in Consolidated
EBITDA for any period pursuant to the foregoing sentence, a Lender which has
not, within 10 days after its receipt of the certificate of a Responsible
Officer required by the last sentence of Section 5.01, objected to the inclusion
in Consolidated EBITDA as set forth  therein of an amount  of  EBITDA
attributable to such acquired assets or the assets of such acquired Person, as
the case may be, shall be deemed to have approved both the determination of such
amount of EBITDA so included, and the inclusion thereof in Consolidated EBITDA
pursuant to the foregoing sentence.

(b)

Total Indebtedness (excluding Indebtedness of a consolidated Subsidiary of the
Company owed to the Company or to any Wholly-owned Subsidiary) of all
consolidated Subsidiaries shall at no time exceed 15% of Consolidated
Indebtedness.

(c)

Consolidated Indebtedness shall at no time exceed 65% of Total Capitalization.

ARTICLE VII.
EVENTS OF DEFAULT

SECTION 7.01

Events of Default and Remedies.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)

the principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement shall not be paid when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b)

any interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document shall not be paid, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)

any representation or warranty made or, for purposes of Article III, deemed made
by or on behalf of either Borrower herein, at the direction of either Borrower
or by either Borrower in any other Loan Document or in any document, certificate
or financial statement delivered in connection with this Agreement or  any other
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made or reaffirmed, as the case may be;

(d)

either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e)(i), 5.02 (with respect to such Borrower’s
existence) or 5.07 or in Article VI;

(e)

either Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement (other than those specified in Section
7.01(a), Section 7.01(b) or Section 7.01(d)) or any other Loan Document to which
it is a party and, in any event, such failure shall remain unremedied for 30
calendar days after the earlier of (i) written notice of such failure shall have
been given to the Company by the Administrative Agent or any Lender or, (ii) a
Responsible Officer of either Borrower becomes aware of such failure;

(f)

other than as specified in Section 7.01(a) or (b), (i) the Company or any
Subsidiary fails to make (whether as primary obligor or as guarantor or other
surety) any payment of principal of, or interest or premium, if any, on any item
or items of Indebtedness (other than as specified in Section 7.01(a), Section
7.01(b) or Article IX) or any payment in respect of any Hedging Agreement beyond
any period of grace provided with respect thereto (not to exceed 30 days);
provided that the aggregate outstanding principal amount of all Indebtedness or
payment obligations in respect of all Hedging Agreements as to which such a
payment default shall occur and be continuing is equal to or exceeds
$75,000,000, or (ii) the Company or any Subsidiary fails to duly observe,
perform or comply with any agreement with any Person or any term or condition of
any instrument, if such failure, either individually or in the aggregate, shall
have resulted in the acceleration of the payment of Indebtedness with an
aggregate face amount which is equal to or exceeds $75,000,000; provided that
this Section 7.01(f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, so long as such Indebtedness is paid in full when due;

(g)

an involuntary case shall be commenced or an involuntary petition shall be filed
seeking (i) liquidation, reorganization or other relief in respect of the
Company or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Material Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h)

the Company, or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(g), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Company or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i)

the Company or any Material Subsidiary shall become unable, admit in writing or
fail generally to pay its debts as they become due;

(j)

(i) the General Partner fails to make (whether as primary obligor or as
guarantor or other surety) any payment of principal of, or interest or premium,
if any, on any item or items of Indebtedness beyond any period of grace provided
with respect thereto (not to exceed 30 days); provided that the aggregate
outstanding principal amount of all such Indebtedness as to which such a payment
default shall occur and be continuing is equal to or exceeds $75,000,000, or
(ii) the General Partner fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
failure, individually or in the aggregate, shall have resulted in the
acceleration of the payment of Indebtedness with an aggregate face amount which
is equal to or exceeds $75,000,000; provided that this Section 7.01(j) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness so long as such
Indebtedness is paid in full when due;

(k)

one or more judgments for the payment of money in an aggregate amount in excess
of $75,000,000 shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment;

(l)

any member of the ERISA Group shall fail to pay when due an amount which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan shall be filed under Title IV of ERISA by any member of the
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Plan; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation; and in each of the foregoing instances such condition could
reasonably be expected to result in a Material Adverse Effect;

(m)

either Borrower or any Affiliate of Borrower shall petition or apply for or
obtain any order restricting payment by any Issuing Bank under any Letter of
Credit or extending such Issuing Bank’s liability under such Letter of Credit
beyond the expiration date stated therein or otherwise agreed to by such Issuing
Bank;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy) to the Company (a “Notice of Default”) take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or other holder of any of the Obligations to enforce its claims
against either Borrower (provided that, if an Event of Default specified in
Section 7.01(g) or Section 7.01(h) shall occur with respect to the Company or
any Subsidiary, the result of which would occur upon the giving of a Notice of
Default as specified in clauses (i), (ii) and (v) below, shall occur
automatically without the giving of any Notice of Default):  (i) declare the
Total Commitment terminated, whereupon the Commitments of the Lenders shall
forthwith terminate immediately and any accrued facility fees shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Loans, and all the other
Obligations owing hereunder and under the other Loan Documents, to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
notice of demand or of dishonor and nonpayment, protest, notice of protest,
notice of intent to accelerate, declaration or notice of acceleration or any
other notice of any kind, all of which are hereby waived by each Borrower; (iii)
exercise any rights or remedies under the Loan Documents; (iv) terminate any
Letter of Credit which may be terminated in accordance with its terms (whether
by the giving of written notice to the beneficiary or otherwise); and (v) direct
the Company to comply, and the Company agrees that upon receipt of such notice
(or upon the occurrence of an Event of Default specified in Section 7.01(g) or
Section 7.01(h)) it will comply, with the provisions of Section 2.06(k).

 




ARTICLE VIII.
THE ADMINISTRATIVE AGENT

SECTION 8.01

Appointment, Powers and Immunities.  Each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and such other Loan
Documents, together with such other powers as are reasonably incidental thereto.
 The Administrative Agent (which term as used in this sentence and in Section
8.05 and the first sentence of Section 8.06 shall include reference to its
Affiliates and its Affiliates’ officers, directors, employees, attorneys,
accountants, experts and agents):  (a) shall have no duties or responsibilities
except those expressly set forth in the Loan Documents, and shall not by reason
of the Loan Documents be a trustee or fiduciary for any Lender; (b) makes no
representation or warranty to any Lender and shall not be responsible to the
Lenders for any recitals, statements, representations or warranties contained in
this Agreement, or in any certificate or other document referred to or provided
for in, or received by any of them under, this Agreement, or for the value,
validity, effectiveness, genuineness, execution, legality, enforceability or
sufficiency of this Agreement, any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by either
Borrower or any other Person (other than the Administrative Agent) to perform
any of its obligations hereunder or thereunder or for the existence or value of,
or the perfection or priority of any Lien upon, any collateral security or the
financial or other condition of the Company, the Subsidiaries or any other
obligor or guarantor; (c) except pursuant to Section 8.07 shall not be required
to initiate or conduct any litigation or collection proceedings hereunder; and
(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or in connection herewith including its own ordinary negligence, except
for its own gross negligence,  willful misconduct or unlawful conduct.  The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts.  The Administrative Agent may
deem and treat the payee named in any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.
 The Administrative Agent is authorized to release any cash collateral that is
permitted to be released pursuant to the terms of this Agreement.

SECTION 8.02

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telex, telecopier, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent
in good faith.

SECTION 8.03

Defaults; Events of Default.  The Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default or an Event of Default (other than
the non-payment of principal of or interest on Loans or of fees or failure to
reimburse LC Disbursements) unless the Administrative Agent has received notice
from a Lender or a Borrower specifying such Default or Event of Default and
stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, the Administrative Agent shall give prompt notice thereof to
the Lenders.  In the event of a payment Default or Event of Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default or Event of Default.

SECTION 8.04

Rights as a Lender

.  With respect to its Commitments and the Loans made by it and its issuance, or
its participation in the issuance, of each Letter of Credit, Wachovia (and any
successor acting as Administrative Agent) in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  Wachovia (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with either
Borrower (and any of its Affiliates) as if it were not acting as the
Administrative Agent.  Wachovia and its Affiliates may accept fees and other
consideration from the Company or the Subsidiary Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

SECTION 8.05

INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY MATTERS AS DESCRIBED IN SECTION
10.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE COMPANY UNDER SECTION
10.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE COMPANY UNDER SAID SECTION
10.03 AND FOR ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT, EITHER CO-SYNDICATION AGENT OR THE
CO-DOCUMENTATION AGENT IN ANY WAY RELATING TO OR ARISING OUT OF:  (A) THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN OR
THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING, UNLESS A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL ADMINISTRATIVE COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY DUTIES, IF ANY, HEREUNDER OR
(B) THE ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT; WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS SECTION 8.05
ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT,
EITHER CO-SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENT, AS THE CASE MAY BE;
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT
THEY ARISE FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF
THE ADMINISTRATIVE AGENT, EITHER CO-SYNDICATION AGENT OR EITHER CO-DOCUMENTATION
AGENT.

SECTION 8.06

Non-Reliance on Agents and other Lenders.  Each Lender acknowledges and agrees
that it has, independently and without reliance on the Administrative Agent,
either Co-Syndication Agent, either Co-Documentation Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis of the Company and the Subsidiaries and its decision to
enter into this Agreement, and that it will, independently and without reliance
upon the Administrative Agent, either Co-Syndication Agent, either
Co-Documentation Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement.
 Neither the Administrative Agent, either Co-Syndication Agent nor either
Co-Documentation Agent shall be required to keep itself informed as to the
performance or observance by either Borrower of this Agreement, the other Loan
Documents or any other document referred to or provided for herein or to inspect
the properties or books of either Borrower.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent,
either Co-Syndication Agent nor either Co-Documentation Agent shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of either
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent, either Co-Syndication Agent, either Co-Documentation Agent
or any of its respective Affiliates.  In this regard, each Lender acknowledges
that Andrews Kurth L.L.P. is acting in this transaction as special counsel to
the Administrative Agent only.  Each Lender will consult with its own legal
counsel to the extent that it deems necessary in connection with this Agreement
and other Loan Documents and the matters contemplated herein and therein.

SECTION 8.07

Action by Administrative Agent.  Except for action or other matters expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall (a) receive written instructions from the Required Lenders (or all of
the Lenders as expressly required by Section 10.02) specifying the action to be
taken, and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions of the Required Lenders
(or all of the Lenders as expressly required by Section 10.02) and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders.  If a Default or Event of Default has occurred
and is continuing, the Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be directed by the Required Lenders
(or all of the Lenders as required by Section 10.02) in the written instructions
(with indemnities) described in this Section 8.07; provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.  In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law.

SECTION 8.08

Resignation or Removal of Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Company, and the Administrative Agent may be removed at any time
with or without cause by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent (so long as no Default or Event of Default exists) with the
prior written consent of the Company (which consent will not unreasonably be
withheld).  If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation
or the Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (so long as no Default or Event of Default exists) with the
prior written consent of the Company (which consent will not unreasonably be
withheld).  Upon the acceptance of such appointment hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII and Section 10.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

SECTION 8.09

Duties of Co-Syndication Agents and Co-Documentation Agents. Notwithstanding the
indemnity of the Co-Syndication Agents and the Co-Documentation Agents contained
in Section 8.05 and in Section 9.03, nothing contained in this Agreement shall
be construed to impose any obligation or duty whatsoever on any Person named on
the cover of this Agreement or elsewhere in this Agreement as Co-Syndication
Agents, Co-Documentation Agents, Joint Lead Arranger or Joint Book Manager,
other than those applicable to all Lenders as such.

ARTICLE IX.
GUARANTY

SECTION 9.01

Guaranty.  (a) In consideration of, and in order to induce the Administrative
Agent and the Lenders to enter into this Agreement and to induce the Lenders to
make the Loans and the Issuing Bank thereof to maintain the Subsidiary Borrower
Letter of Credit and the other Existing Letters of Credit and the Issuing Banks
to issue new Letters of Credit hereunder, the Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance
when due, whether at stated maturity, by acceleration or otherwise, of the
Obligations of the Subsidiary Borrower, and all covenants of the Subsidiary
Borrower, now or hereafter existing under this Agreement and the other Loan
Documents to which the Subsidiary Borrower is a party, whether for principal,
interest (including interest accruing or becoming owing both prior to and
subsequent to the commencement of any proceeding against or with respect to the
Subsidiary Borrower under any chapter of Title 11 of the United States Code, as
now or hereafter in effect, or any successor thereto (the “Bankruptcy Code”)),
fees, commissions, expenses (including reasonable attorneys’ fees and expenses)
or otherwise (all such obligations being the “Guaranteed Obligations”).  The
Company agrees to pay any and all expenses incurred by each Lender and the
Administrative Agent in enforcing this Guaranty against the Company.

(b)

This Guaranty is an absolute, unconditional, present and continuing guaranty of
payment and not of collectibility and is in no way conditioned upon any attempt
to collect from the Subsidiary Borrower or any other action, occurrence or
circumstance whatsoever.

SECTION 9.02

Continuing Guaranty.  (a) The Company guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
other Loan Documents.  The Company agrees that, to the maximum extent permitted
by applicable law, the Guaranteed Obligations and Loan Documents to which the
Subsidiary Borrower is a party may be extended or renewed, and indebtedness
thereunder repaid and reborrowed in whole or in part, without notice to or
assent by the Company, and that it will remain bound upon this Guaranty
notwithstanding any extension, renewal or other alteration of any Guaranteed
Obligations or such Loan Documents, or any repayment and reborrowing of Loans.
 To the maximum extent permitted by applicable law, except as otherwise
expressly provided in this Agreement or any other Loan Document to which the
Company is a party, the obligations of the Company under this Guaranty shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms hereof under any circumstances whatsoever, including:

(i)

any modification, amendment, supplement, renewal, extension for any period,
increase, decrease, alteration or rearrangement of all or any part of the
Guaranteed Obligations, or of this Agreement or any other Loan Document executed
in connection herewith, or any contract or understanding among the Company, the
Subsidiary Borrower, the Administrative Agent and/or the Lenders, or any other
Person, pertaining to the Guaranteed Obligations;

(ii)

any adjustment, indulgence, forbearance or compromise that might be granted or
given by the Lenders to the Company or any other Person liable on the Guaranteed
Obligations;

(iii)

the insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of the Company, the Subsidiary Borrower
or any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of the Company, the Subsidiary
Borrower or any sale, lease or transfer of any or all of the assets of the
Company or the Subsidiary Borrower, or any changes in the shareholders of the
Company, the Subsidiary Borrower, or any reorganization of the Company or the
Subsidiary Borrower;

(iv)

the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
(A) the Guaranteed Obligations, or any part thereof, exceeds the amount
permitted by law, (B) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (C) the officers or representatives executing the
documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (D) the Guaranteed Obligations or any part thereof violate
applicable usury laws, (E) the Company or the Subsidiary Borrower has valid
defenses, claims and offsets (whether at law or in equity, by agreement or by
statute) which render the Guaranteed Obligations wholly or partially
uncollectible from the Company or the Subsidiary Borrower, (F) the creation,
performance or repayment of the Guaranteed Obligations (or execution, delivery
and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or (G) this
Agreement, any other Loan Document, or any other document or instrument
pertaining to the Guaranteed Obligations has been forged or otherwise is
irregular or not genuine or authentic;

(v)

any full or partial release of the liability of the Company or the Subsidiary
Borrower on the Guaranteed Obligations or any part thereof, or any other Person
now or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Obligations or any part thereof; it being recognized, acknowledged
and agreed by the Company that the Company may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and the
Company has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that any other Person will be
liable to perform the Guaranteed Obligations, or that the Administrative Agent
or any Lender will look to any other Person to perform the Guaranteed
Obligations;

(vi)

the taking or accepting of any other security, collateral or guaranty, or other
assurance of payment, for all or any part of the Guaranteed Obligations;

(vii)

any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii)

the failure of the Administrative Agent, the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(ix)

the fact that any collateral, security or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Guaranteed
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien; it being recognized and agreed
by the Company that the Company is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations;

(x)

any payment by the Subsidiary Borrower or the Company to the Administrative
Agent or any Lender is held to constitute a preference under bankruptcy laws, or
for any other reason either the Administrative Agent or any Lender is required
to refund such payment or pay such amount to the Subsidiary Borrower or any
other Person; or

(xi)

any other action taken or omitted to be taken with respect to this Agreement,
any other Loan Document, the Guaranteed Obligations, or any security and
collateral therefor, whether or not such action or omission prejudices the
Company or increases the likelihood that the Company will be required to pay the
Guaranteed Obligations pursuant to the terms hereof;

it being the unambiguous and unequivocal intention of the Company that the
Company shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations after the termination of the
Commitments of all Lenders and the expiration or termination of the Subsidiary
Borrower Letter of Credit.

(b)

The Company further agrees that, to the fullest extent permitted by law, as
between the Company, on the one hand, and the Lenders and the Administrative
Agent, on the other hand, (i) the maturity of the Guaranteed Obligations may be
accelerated as provided in Article VII for the purposes of this Guaranty,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration of the Guaranteed Obligations, and (ii) in the event of any
acceleration of the Guaranteed Obligations as provided in Article VII, the
Guaranteed Obligations (whether or not due and payable) shall forthwith become
due and payable by the Company for the purpose of this Guaranty.

SECTION 9.03

Effect of Debtor Relief Laws.  If after receipt of any payment of all or any
part of the Guaranteed Obligations, the Administrative Agent, any Issuing Bank
or any Lender is for any reason compelled to surrender or voluntarily
surrenders, such payment to any Person (a) because such payment is or may be
avoided, invalidated, declared fraudulent, set aside, determined to be void or
voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (b) for any other reason,
including (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Administrative Agent, any Issuing Bank, any Lender
or any of their respective properties or (ii) any settlement or compromise of
any such claim effected by the Administrative Agent, any Issuing Bank or any
Lender with any such claimant (including the Subsidiary Borrower), then the
Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this Guaranty shall continue in full force as if
such payment had not been received, notwithstanding any revocation thereof or
the cancellation of any instrument evidencing any of the Guaranteed Obligations
or otherwise; and the Company shall be liable to pay the Administrative Agent,
the Issuing Banks and the Lenders, and hereby does indemnify the Administrative
Agent, the Issuing Banks and the Lenders and holds them harmless for the amount
of such payment so surrendered and all reasonable expenses (including reasonable
attorneys’ fees, court costs and expenses attributable thereto) incurred by the
Administrative Agent, any Issuing Bank or any Lender in the defense of any claim
made against it that any payment received by the Administrative Agent, any
Issuing Bank or any Lender in respect of all or part of the Guaranteed
Obligations must be surrendered.  The provisions of this paragraph shall survive
the termination of this Guaranty, and any satisfaction and discharge of the
Subsidiary Borrower by virtue of any payment, court order or any Federal or
state law.

SECTION 9.04

Waiver.  The Company hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and waives presentment, demand for payment, notice of intent to
accelerate, notice of dishonor or nonpayment and any requirement that the
Administrative Agent or any Lender institute suit, collection proceedings or
take any other action to collect the Guaranteed Obligations, including any
requirement that the Administrative Agent or any Lender exhaust any right or
take any action against the Subsidiary Borrower or any other Person or any
collateral (it being the intention of the Administrative Agent, the Lenders and
the Company that this Guaranty is to be a guaranty of payment and not of
collection).  It shall not be necessary for the Administrative Agent or any
Lender, in order to enforce any payment by the Company hereunder, to institute
suit or exhaust its rights and remedies against the Subsidiary Borrower or any
other Person, including others liable to pay any Guaranteed Obligations, or to
enforce its rights against any security ever given to secure payment thereof.
 The Company hereby expressly waives to the maximum extent permitted by
applicable law each and every right to which it may be entitled by virtue of the
suretyship laws of the State of New York or any other state in which it may be
located, including any and all rights it may have pursuant to Rule 31, Texas
Rules of Civil Procedure, Section 17.001 of the Texas Civil Practice and
Remedies Code and Chapter 34 of the Texas Business and Commerce Code.

SECTION 9.05

Full Force and Effect.  This Guaranty  is a continuing guaranty and shall remain
in full force and effect until all of the Guaranteed Obligations under this
Agreement and the other Loan Documents to which the Subsidiary Borrower is a
party and all other amounts payable under this Guaranty have been paid in full
(after the termination of the Commitments of the Lenders and the termination or
expiration of the Subsidiary Borrower Letter of Credit).  All rights, remedies
and powers provided in this Guaranty may be exercised, and all waivers contained
in this Guaranty may be enforced, only to the extent that the exercise or
enforcement thereof does not violate any provisions of applicable law which may
not be waived.

ARTICLE X.
MISCELLANEOUS

SECTION 10.01

Notices, Etc.  ix)  The Administrative Agent, any Issuing Bank, any Lender or
the holder of any of the Obligations, giving consent or notice or making any
request of either Borrower provided for hereunder, shall notify each Lender (in
the case of the Administrative Agent and/or any Issuing Bank) and the
Administrative Agent (in the case of a Lender or an Issuing Bank) thereof.  In
the event that the holder of any Note or any of the Obligations (including any
Lender) shall transfer such Note or Obligations, it shall promptly so advise the
Administrative Agent which shall be entitled to assume conclusively that no
transfer of any Note or any of the Obligations has been made by any holder
(including any Lender) unless and until the Administrative Agent receives
written notice to the contrary.  

(b)

Except with respect to notices and other communications expressly permitted to
be given by telephone, all notices, consents, requests, approvals, demands and
other communications (collectively “Communications”) provided for herein shall
be in writing (including facsimile Communications) and mailed, telecopied or
delivered:

(i)

if to the Company, to it at:

500 Dallas, Suite 1000
Houston, Texas 77002
Attention:

C. Park Shaper
Telecopy No:(713) 369-9499;

(ii)

if to the Subsidiary Borrower, to it in care of the Company;

(iii)

if to the Administrative Agent, to it at:

℅ Wachovia Capital Markets LLC


1001 Fannin Street, Suite 2255
Houston, Texas 77002
Attention:  Russell Clingman
Telecopy No.:(713)-650-6354;

(iv)

if to the Swingline Lender, to it at:

℅ Wachovia Capital Markets LLC
1001 Fannin Street, Suite 2255
Houston, Texas 77002
Attention:  Russell Clingman
Telecopy No.:(713) 650-6354; and

 

(v)

if to any other Lender or to any Issuing Bank, to it at its address (or telecopy
number) set forth in the Administrative Questionnaire delivered by such Person
to the Administrative Agent or in the Assignment and Acceptance executed by such
Person;

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

(c)

Communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d)

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02

Waivers; Amendments.  (a) No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising, and no course of dealing with respect
to, any right or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No notice
to or demand on either Borrower in any case shall entitle such Borrower to any
other or further notice or demand in similar or other circumstances.  No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by Section
10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

(b)

No provision of this Agreement or any other Loan Document provision may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder or under the Fee Letter, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement (including any payment
required by Section 2.10(b)), or any interest thereon, or any fees payable
hereunder or under the Fee Letter, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change Section
2.18(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) release the
Company from its guaranty contained in Article IX, change any of the provisions
of this Section 10.02(b), Section 10.05 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be.

SECTION 10.03

Payment of Expenses, Indemnities, etc.  The Company agrees:

(a)

to pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof, (ii) all reasonable out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, any Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)

TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE CO-SYNDICATION AGENTS, THE
CO-DOCUMENTATION AGENTS, EACH ISSUING BANK AND EACH LENDER AND EACH OF THEIR
AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD
EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF
THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY
THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL
OR PROPOSED USE BY EITHER BORROWER OF THE PROCEEDS OF ANY OF THE LOANS OR ANY
LETTER OF CREDIT, (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS, (III) THE OPERATIONS OF THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES, (IV) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY WITH
THE TERMS OF THIS AGREEMENT, OR WITH ANY REQUIREMENT OF LAW, (V) ANY INACCURACY
OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF EITHER BORROWER SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) THE ISSUANCE, EXECUTION AND DELIVERY OR
TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, (VII) THE
PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY
EXECUTED DRAFT(S) AND CERTIFICATION(S) OR (VIII) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING
TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL
INDEMNITY MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY
LENDER AND THE ADMINISTRATIVE AGENT, EITHER CO-SYNDICATION AGENT, OR EITHER
CO-DOCUMENTATION AGENT OR A LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE
AGENT OR LENDER OR BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT  OR
UNLAWFUL CONDUCT ON THE PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION.

(c)

TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTIES FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE
ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH PERSON MAY
BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY OR ANY OF THEIR PROPERTIES OR ASSETS, INCLUDING THE TREATMENT OR
DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES OR ASSETS, (II) AS A
RESULT OF THE BREACH OR NON-COMPLIANCE BY THE COMPANY OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY, (III) DUE TO PAST
OWNERSHIP BY THE COMPANY OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (IV) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWERS OR ANY
SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS.

(d)

No Indemnified Party may settle any claim to be indemnified without the consent
of the indemnitor, such consent not to be unreasonably withheld; provided, that
the indemnitor may not reasonably withhold consent to any settlement that an
Indemnified Party proposes, if the indemnitor does not have the financial
ability to pay all its obligations outstanding and asserted against the
indemnitor at that time, including the maximum potential claims against the
Indemnified Party to be indemnified pursuant to this Section 10.03.

(e)

In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Company of any such claim or
demand being made against the Indemnified Party and the Company shall have the
non-exclusive right to join in the defense against any such claim or demand;
provided that if the Company provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Company and
such Indemnified Party.

(f)

THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY
REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNIFIED PARTIES.  TO THE EXTENT THAT AN INDEMNIFIED PARTY IS FOUND TO HAVE
COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ENGAGED IN
UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL CONTINUE
BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE
OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.

(g)

The Company’s obligations under this Section 10.03 shall survive any termination
of this Agreement, the payment of the Loans and the expiration of the Letters of
Credit and shall continue thereafter in full force and effect, for a period of
six years.

(h)

To the extent that the Company fails to pay any amount required to be paid by it
to the Administrative Agent or any Issuing Bank under this Section 10.03, each
Lender severally agrees to pay to the Administrative Agent or such Issuing Bank,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Bank in its
capacity as such.

(i)

The Company shall pay any amounts due under this Section 10.03 within thirty
(30) days of the receipt by the Company of notice of the amount due.

SECTION 10.04

Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

SECTION 10.05

Assignments and Participations.

(a)

Neither Borrower may assign its rights or obligations hereunder or under the
Notes or any Letter of Credit without the prior consent of all of the Lenders
and the Administrative Agent.

(b)

Any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of the
Company and the Administrative Agent (and, in the case of an assignment of all
or a portion of a Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Banks and the Swingline Lender) must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 for each such assignment, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided further that any consent of the Company otherwise
required under this Section 10.05(b) shall not be required if an Event of
Default has occurred and is continuing.  Upon acceptance and recording pursuant
to Section 10.05(d), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.05(e).

(c)

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in Charlotte, North Carolina a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and each Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by either Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)

Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.05(b) and any written
consent to such assignment required by Section 10.05(b), the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(e)

Any Lender may, without the consent of either Borrower, the Administrative Agent
or any Issuing Bank, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to Section 10.05(f), each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.05(b), and be indemnified under
Section 10.03 as if it were a Lender.  In addition, each agreement creating any
participation must include an agreement by the Participant to be bound by the
provisions of Section 10.12.

(f)

A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

(g)

The Lenders may furnish any information concerning the Borrowers in the
possession of the Lenders from time to time to assignees and Participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 10.12 hereof.

(h)

Notwithstanding anything in this Section 10.05 to the contrary, any Lender may
assign and pledge its Notes to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A and any operating
circular issued by such Federal Reserve System and/or such Federal Reserve Bank.
 No such assignment and/or pledge shall release the assigning and/or pledging
Lender from its obligations hereunder.

(i)

Notwithstanding any other provisions of this Section 10.05, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require either Borrower to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

SECTION 10.06

Survival; Reinstatement.  (a) All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

(b)

To the extent that any payments on the Obligations are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received.

SECTION 10.07

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the Fee Letter constitute the entire contract among the parties hereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (including the Executive Summary).  Except as provided in Section 3.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.08

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.09

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of either Borrower against any of and all the Obligations now or
hereafter existing under this Agreement and the other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured.  The
rights of each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

SECTION 10.10

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

(b)

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY AND
ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS
WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING.  EACH BORROWER HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION SYSTEM, INC., WITH OFFICES ON
THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH SUCH BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT
IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 10.01,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE  AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EITHER BORROWER IN ANY OTHER JURISDICTION.

(c)

EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO PLEAD OR CLAIM, AND
AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(d)

EACH PARTY HERETO HEREBY (i) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 10.10.

SECTION 10.11

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12

Confidentiality.  Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates,
directors, officers and employees and to its agents, including accountants,
legal counsel and other advisors who have been informed of the confidential
nature of the information provided, (b) to the extent requested by any
regulatory authority, including the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and
such Lender will provide prompt notice thereof to the Company), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an understanding with such Person that such Person will comply with
this Section 10.12, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.12 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender from a source other than a Borrower (unless such
source is actually known by the individual providing the information to be bound
by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information).  For the purposes of this
Section 10.12, “Information” means all information received from either Borrower
relating to either Borrower or its business, other than any such information
that is known to a Lender, publicly known or otherwise available to the
Administrative Agent, any Issuing Bank or any Lender other than through
disclosure (a) by a Borrower, or (b) from a source actually known to a Lender to
be bound by a confidentiality agreement or other legal or contractual obligation
of confidentiality with respect to such information.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

SECTION 10.13

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.13 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 10.14

EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT
HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN THE CASE OF THE COMPANY AND
THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

SECTION 10.15

U.S. Patriot Act

.  Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify, and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Patriot Act.








The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company

 

By: Kinder Morgan G.P., Inc.,
     its General Partner

By: Kinder Morgan Management, LLC,
     its Delegate


By: /s/ Joseph Listengart                                         
Name:Joseph Listengart                                         
Title:Vice President, General Counsel and Secretary















 




KINDER MORGAN OPERATING L.P. “B”,
as the Subsidiary Borrower



By:Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By: /s/ Joseph Listengart                                         
Name:Joseph Listengart                                          
Title:Vice President, General Counsel and Secretary




























 




WACHOVIA BANK, NATIONAL ASSOCIATION,

as the Administrative Agent and as a Lender







By:

/s/ Dan Wolff                         






Name:

Dan Wolff                              






Title:

Vice President                        




























 




CITIBANK, N.A.,

as a Co-Syndication Agent and as a Lender







By:

/s/ Shirley E. Burrow           






Name:

Shirley E. Burrow                






Title:

Attorney-in-Fact                  




























 




BARCLAYS BANK PLC,

as a Co-Documentation Agent and as a Lender










By:

/s/ Nicholas Bell                 






Name:

Nicholas Bell                      






Title:

Director                              




























 




JPMORGAN CHASE BANK, N.A.
as a Co-Syndication Agent and as a Lender










By:

/s/ Kenneth J. Fatur              






Name:

Kenneth J. Fatur                   






Title:

Vice President                      




























 




THE ROYAL BANK OF SCOTLAND plc,

as a Co-Documentation Agent and as a Lender










By:

/s/ Matthew J. Main            






Name:

Matthew J. Main                 






Title:

Senior Vice President          































 




THE BANK OF TOKYO-MITSUBISHI, LTD.,

HOUSTON AGENCY










By:

/s/ K. Glasscock           






Name:

K. Glasscock                






Title:

VP & Manager              




























 




SUNTRUST BANK










By:

/s/ David Edge                






Name:

David Edge                     






Title:

Managing Director           




























 




HARRIS NESBITT FINANCING, INC.










By:

/s/ Cahal B. Carmody         






Name:

Cahal B. Carmody             






Title:

Vice President                     
























 




WILLIAM STREET COMMITMENT CORPORATION

(Recourse only to assets of William Street Commitment Corporation)










By:

/s/ Mark Walton           






Name:

Mark Walton                






Title:

Assistant Vice President




























 




SUMITOMO MITSUI BANKING CORPORATION










By:

/s/ William M. Ginn    






Name:

William M. Ginn         






Title:

General Manager        





































 




COMMERZBANK AG,

NEW YORK AND GRAND CAYMAN BRANCHES










By:

/s/ Andrew Kjoller      






Name:

Andrew Kjoller           






Title:

Vice President             















By:

/s/ Barbara Stacks             






Name:

Barbara Stacks                  






Title:

Assistant Vice President      




























 




LEHMAN BROTHERS BANK, FSB







By:

/s/ Janine M. Shugan         






Name:

Janine M. Shugan              






Title:

Authorized Signatory         




























 




CALYON, NEW YORK BRANCH







By:

/s/ Philippe Soustra             






Name:

Philippe Soustra                  






Title:

Executive Vice President     












By:

/s/ J. Busquet                        






Name:

J. Busquet                             






Title:

EVP                                     




























 




DEUTSCHE BANK AG NEW YORK BRANCH










By:

/s/ Rainer Meier                       






Name:

Rainer Meier                           






Title:

Assistant Vice President          















By:

/s/ Marcus Tarkington               






Name:

Marcus Tarkington                    






Title:

Director                                    































 




UBS LOAN FINANCE LLC










By:

/s/ Irja R. Otsa                       






Name:

Irja R. Otsa                           






Title:

Associate Director                 






Banking Products                   






Services, US                          















By:

/s/ Winstowe Ogbourne            






Name:

Winstowe Ogbourne                 






Title:

Associate Director                    






Banking Products                      






Services, US                             




























 




BANK OF AMERICA, N.A.







By:

/s/ Gregory B. Hanson           






Name:

Gregory B. Hanson                






Title:

Vice President                        




























 




MERRILL LYNCH BANK USA







By:

/s/ Louis Alder                        






Name:

Louis Alder                             






Title:

Director                                  




























 




CREDIT SUISSE, Cayman Islands Branch










By:

/s/ Vanessa Gomez                  






Name:

Vanessa Gomez                       






Title:

Vice President                          















By:

/s/ Denise Alvarez                      






Name:

Denise Alvarez                           






Title:

Associate                                   

























 




WELLS FARGO BANK TEXAS, N.A.










By:

/s/ Marc Cuenod                  






Name:

Marc Cuenod                       






Title:

Vice President                       






















SCHEDULE 1.01

 COMMITMENTS


Wachovia Bank, National Association

$

153,333,333.33

Citibank, N.A.

$

153,333,333.33

JPMorgan Chase Bank

$

153,333,333.33

The Royal Bank of Scotland plc

$

121,333,333.33

Barclays Bank PLC

$

121,333,333.33

The Bank of Tokyo-Mitsubishi, Ltd, --

Houston Agency




$

121,333,333.33

SunTrust Bank

$

121,333,333.33

William Street Commitment Corporation

$

60,666,666.67

Sumitomo Mitsui Banking Corporation

$

60,666,666.67

Commerzbank AG, New York and Grand Cayman

Branches

$

66,666,666.67

Lehman Brothers Bank, FSB

$

66,666,666.67

Calyon, New York Branch

$

66,666,666.67

Deutsche Bank AG New York Branch

$

66,666,666.67

UBS Loan Finance LLC

$

66,666,666.67

Bank of America, N.A.

$

66,666,666.67

Merrill Lynch Bank USA

$

66,666,666.67

Credit Suisse First Boston

$

33,333,333.33

Wells Fargo Bank Texas, N.A.

$

33,333,333.33

TOTAL

$

1,600,000,000.00














EXHIBIT 1.01A

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated: ________________

Reference is made to the Credit Agreement dated as of August 5, 2005 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among Kinder Morgan Energy Partners, L.P., a Delaware
limited partnership (the “Company”), Kinder Morgan Operating L.P. “B”, a
Delaware limited partnership (the “Subsidiary Borrower”), the Lenders named
therein, Wachovia Bank, National Association, as the Administrative Agent (the
“Administrative Agent”) and the other agents named therein.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.

This Assignment and Acceptance, between the Assignor (as defined and set forth
in Schedule I hereto and made a part hereof) and the Assignee (as defined and
set forth on Schedule I hereto and made a part hereof) is dated as of the
Effective Date of Assignment (as set forth on Schedule I hereto and made a part
hereof).

1.

The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date of Assignment, an undivided interest (the “Assigned Interest”) in and to
all the Assignor’s rights, obligations and claims under the Credit Agreement
respecting those, and only those, credit facilities contained in the Credit
Agreement as set forth on Schedule I (collectively, the “Assigned Facilities”,
individually, an “Assigned Facility”), in a principal amount for each Assigned
Facility as set forth on Schedule I.

2.

The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that it is the legal and
beneficial owner of the Assigned Interest and that the Assigned Interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or their respective Subsidiaries or the performance or observance by
the Borrowers or their respective Subsidiaries of any of its respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto; and (iii) attaches the Note
if any, held by it evidencing the Assigned Facility or Facilities, as the case
may be, and requests that the Administrative Agent exchange such Note(s) for a
new Note payable to the Assignor (if the Assignor has retained any interest in
the Assigned Facility or Facilities) and a new Note payable to the Assignee in
the amount which reflects the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date of Assignment).

3.

The Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.07 thereof, or if later, the most recent financial
statements delivered pursuant to Section 5.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis;
(iii) agrees that it will independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such other
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Administrative Agent to take such
action as such agent on its behalf and to exercise such powers as are reasonably
incidental thereto; (v) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) confirms that it is an Eligible Assignee;
(vii) if the Assignee is organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the Internal Revenue Services of
the United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such tax at a rate by an applicable tax treaty,
and (viii) has supplied the information requested on the administrative
questionnaire provided by the Administrative Agent.

4.

Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and the Borrowers and recording
by the Administrative Agent pursuant to Section 10.05 of the Credit Agreement,
effective as of the Effective Date of Assignment (which Effective Date of
Assignment shall, unless otherwise agreed to by the Administrative Agent, be at
least five Business Days after the execution of this Assignment and Acceptance).

5.

Upon such acceptance and recording, from and after the Effective Date of
Assignment, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee, whether such amounts have accrued prior to the
Effective Date of Assignment or accrue subsequent to the Effective Date of
Assignment.  The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date of Assignment by the
Administrative Agent or with respect to the making of this assignment directly
between themselves.

6.

From and after the Effective Date of Assignment, (i) the Assignee shall be party
to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder, and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance or the
Credit Agreement, relinquish its claims and rights and be released from its
obligations under the Credit Agreement.

7.

THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.




 







IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.





                                                            


                                                            

















 




Schedule I to Assignment and Acceptance

Legal Name of Assignor:
                                                                                                  






Legal Name of Assignee:
                                                                                                  






Effective Date of Assignment:
                                                                                            






Assigned Facilities

 

Principal
Amount of
Assigned Interest

 

Percentage Assigned of Each
Facility (to at least 8
decimals) (Shown as a
percentage of aggregate
held by all applicable
Lenders)

       

Commitment

 

$                        






 

                        %






Committed Loans

 

$                        






 

                        %






Competitive Loans

 

$                        






 

                        %






Total

 

$                        






 













EXHIBIT 1.01B-2

OTHER EXISTING LETTERS OF CREDIT




Beneficiary

Purpose

Global Amount

Issue Date

Expiration Date

Automatic

Renewable

Morgan Stanley Credit Group

Crude Hedges

$

240,000,000.00

01/15/2004

12/31/2005

No

GE Capital

Equipment Lease

$

250,000.00

12/03/2004

12/31/2005

Yes

National Union Fire Insurance

Workers’ Comp – SFPP

$

1,000,000.00

12/13/2004

12/03/2005

Yes

BNP Paribas

Crude Hedges

$

73,000,000.00

03/30/2005

12/31/2005

No

American Motorists Insurance Co.

Backup: Surety Bonds

$

100,000.00

05/30/2005

05/30/2006

Yes

J Aron & Company

Crude Hedges

$

135,000,000.00

06/27/2005

12/31/2005

No

Travelers Indemnity Insurance

Workers’ Comp

$

200,000.00

06/04/2002

06/04/2006

Yes

JP Morgan Trust Company

Backup: OHPA Bonds

$

25,906,588.19

12/23/2002

12/23/2005

No

JPMorgan Chase Bank, N.A.

Backup:  Cora Reserve Bonds

$

24,128,548.00

03/03/1997

04/14/2007

Yes




                          TOTAL

 




$



499,585,136.19

   





























EXHIBIT 1.01-C

FORM OF COMMITTED NOTE

_____________, _____

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership, (the “Company”), HEREBY PROMISES TO PAY to the
order of _______________________________________________________ (the “Lender”),
the lesser of (i) such Lender’s Commitment and (ii) the aggregate amount of
Committed Loans made by the Lender and outstanding on the Maturity Date.  The
principal amount of the Committed Loans made by the Lender to the Company shall
be due and payable on the dates and in the amounts as are specified in that
certain Credit Agreement dated as of August 5, 2005 (as restated, amended,
modified, supplemented and in effect from time to time, the “Credit Agreement”)
among the Company, the Subsidiary Borrower, the Lender, certain other lenders
that are party thereto, Wachovia Bank, National Association, as Administrative
Agent for the Lender and such other lenders, and the other agents named therein.
 All capitalized terms used herein and not otherwise defined shall have the
meanings as defined in the Credit Agreement.

The Company promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.

This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Committed
Loans by the Lender and the other lenders to the Company from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.














 




This Note shall be governed by and construed under the laws of the State of New
York and  the applicable laws of the United States of America.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:











 EXHIBIT 1.01-D

FORM OF COMPETITIVE NOTE

_____________, _____

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership, (the “Company”), HEREBY PROMISES TO PAY to the
order of ________________________________ (the “Lender”), the lesser of (i) the
aggregate amount of Commitments of all Lenders and (ii) the aggregate amount of
Competitive Loans made by the Lender and outstanding on the Maturity Date.  The
principal amount of the Competitive Loans made by the Lender to the Company
shall be due and payable on the dates and in the amounts as are specified in
that certain Credit Agreement dated as of August 5, 2005 (as restated, amended,
modified, supplemented and in effect from time to time, the “Credit Agreement”)
among the Company, the Subsidiary Borrower, the Lender, certain other lenders
that are party thereto, Wachovia Bank, National Association, as the
Administrative Agent for the Lender and such other lenders, and the other agents
named therein.  All capitalized terms used herein and not otherwise defined
shall have the meanings as defined in the Credit Agreement.

The Company promises to pay interest on the unpaid principal amount of each
Competitive Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at the Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.

This Note is one of the Competitive Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Competitive
Loans by the Lender and the other lenders to the Company from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

This Note shall be governed by and construed under the laws of the State of New
York and  the applicable laws of the United States of America.


KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:                                                   


Name:
Title:




 











EXHIBIT 1.01-E

FORM OF SWINGLINE NOTE

$25,000,000

______________, _____

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Company”), HEREBY PROMISES TO PAY to the
order of __________________________________________________ (the “Swingline
Lender”), the lesser of (i) $25,000,000 and (ii) the aggregate amount of
Swingline Loans made by the Swingline Lender and outstanding on the Maturity
Date.  The principal amount of the Swingline Loans made by the Swingline Lender
to the Company shall be due and payable on the dates and in the amounts as are
specified in that certain Credit Agreement dated as of August 5, 2005 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”) among the Company, the Subsidiary Borrower, the Swingline
Lender, certain other lenders that are party thereto, Wachovia Bank, National
Association, as Administrative Agent for the Swingline Lender and such other
lenders, and the other agents named therein.  All capitalized terms used herein
and not otherwise defined shall have the meanings as defined in the Credit
Agreement.

The Company promises to pay interest on the unpaid principal amount of each
Swingline Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Swingline Lender at 301 South College Street, TW-10, Charlotte, North Carolina
28288-0608 or such other place as the Swingline Lender shall designate in
writing to the Company.

This Note is the Swingline Note referred to in, and this Note and all provisions
herein are entitled to the benefits of, the Credit Agreement.  The Credit
Agreement, among other things (a) provides for the making of Swingline Loans by
the Swingline Lender to the Company from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.








KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:                                                       


Name:
Title:

















EXHIBIT 2.03

 FORM OF BORROWING REQUEST

Dated __________

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28288-0608

Attn:  Syndication Agency Services

Ladies and Gentlemen:

This Borrowing Request is delivered to you by Kinder Morgan Energy Partners,
L.P. (the “Company”), a Delaware limited partnership, under Section 2.03 of the
Credit Agreement dated as of August 5, 2005, (as restated, amended, modified,
supplemented and in effect, the “Credit Agreement”) by and among the Company,
the Subsidiary Borrower, the Lenders party thereto, Wachovia Bank, National
Association, as Administrative Agent, and the other agents named therein.

1.

The Company hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $______________ (the “Committed Loan” or the
“Committed Loans”)./1




2.

The Company hereby requests that the Committed Loan or Committed Loans be made
on the following Business Day: ________________./2




3.

The Company hereby requests that the Committed Loan or Committed Loans bear
interest at the following interest rate, plus the Applicable Margin, as set
forth below:

Type of
Committed Loan

Principal
Component of
Committed Loan

Interest
Rate

Interest Period
(if applicable)

Maturity Date for
Interest Period
(if applicable)

     




4.

The Company hereby requests that the funds from the Committed Loan or Committed
Loans be disbursed to the following bank account:
 ______________________________.

5.

After giving effect to the requested Committed Loan, the sum of the Committed
Credit Exposures, plus the aggregate principal amount of Competitive Loans

_____________________

1     Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

2     Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

outstanding as of the date hereof (including the requested Loans) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

6.

All of the conditions applicable to the Committed Loans requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loans.

7.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
_____ day of _______________, ______.


KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:                                                     


Name:
Title:














EXHIBIT 2.04-A

FORM OF COMPETITIVE BID REQUEST




Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28288-0608


Attention:

Syndication Agency Services


Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 5, 2005 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among the undersigned, the Subsidiary Borrower, the Lenders
party thereto, Wachovia Bank, National Association, as Administrative Agent, and
the other agents named therein.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The undersigned hereby gives you notice pursuant to Section 2.04 of
the Credit Agreement that it requests a Competitive Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
Competitive Borrowing is requested to be made:

(A)

Borrowing Date of Competitive
     Borrowing (which is a Business Day)
   


(B)

Aggregate Principal Amount of
            Competitive Borrowing/3






(C)

Interest rate basis/4






(D)

Interest Period and the last


day thereof /5






(E)

Location and number of Company’s account


to which funds are to be deposited














By the delivery of this Competitive Bid Request and the acceptance of any or all
of the Competitive Loans offered by the Lenders in response to this Competitive
Bid Request, the undersigned shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article III of the Credit
Agreement have been satisfied with respect to the Competitive Borrowing
requested hereby.

Very truly yours,

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company

By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:














EXHIBIT 2.04-B

FORM OF NOTICE TO LENDERS OF COMPETITIVE BID REQUEST

[Name of Lender]

[Address of Lender]


[Date]
Attention:


Ladies and Gentlemen:




Reference is made to the Credit Agreement dated as of August 5, 2005 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), among Kinder Morgan Energy Partners, L.P. (the “Company”),
the Subsidiary Borrower, the Lenders party thereto, Wachovia Bank, National
Association, as Administrative Agent, and the other agents named therein.
 Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Company delivered
a Competitive Bid Request requesting a Competitive Bid on __________,  ,
pursuant to Section 2.04(a) of the Credit Agreement, and in that connection you
are invited to submit a Competitive Bid by  [Date] / [Time]  ./6

  Your Competitive Bid must comply with Section 2.04(b) of the Credit Agreement
and the terms set forth below on which the Competitive Bid Request was made:

(A)

Date of Competitive Borrowing






(B)

Principal amount of


Competitive Borrowing






(C)

Interest rate basis


(i.e., Eurodollar or Fixed Rate)






(D)

Interest Period and the last


day thereof/7
















Very truly yours,

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent


By:  


Name:


Title:














 EXHIBIT 2.04-C

 FORM  OF  COMPETITIVE  BID

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28228-0608

[Date]


Attention:  Syndication Agency Services


Ladies and Gentlemen:


The undersigned, [Name of Lender], refers to the Credit Agreement dated as of
August 5, 2005 (as restated, amended, modified, supplemented and in effect from
time to time, the “Credit Agreement”), among Kinder Morgan Energy Partners, L.P.
(the “Company”), the Subsidiary Borrower, the Lenders party thereto, Wachovia
Bank, National Association, as Administrative Agent, and the other agents named
therein.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The
undersigned hereby makes a Competitive Bid pursuant to Section 2.04(b) of the
Credit Agreement, in response to the Competitive Bid Request made by the Company
on _________________,  ____, and in that connection sets forth below the terms
on which such Competitive Bid is made:

(A)

Principal Amount/8






(B)

Competitive Bid Rate/9






(C)

Interest Period and


the last day thereof/10






The undersigned hereby confirms that it is prepared to extend credit to the
Company upon acceptance by the Company of this bid in accordance with Section
2.04(d) of the Credit Agreement.

Very truly yours,

[NAME OF LENDER]


By:




Name:
Title:













 EXHIBIT 2.06

FORM OF LETTER OF CREDIT REQUEST

Dated __________

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28288-0608

Attn:  Syndication Agency Services


and




[Name and address of Issuing Bank,

if the issuing Bank is not Wachovia]




Ladies and Gentlemen:

This Letter of Credit Request is delivered to you by Kinder Morgan Energy
Partners L.P. (the “Company”), a Delaware limited partnership, under Section
2.06 of the Credit Agreement dated as of August 5, 2005, (as restated, amended,
modified, supplemented, and in effect from time to time, the “Credit Agreement”)
by and among the Company, the Subsidiary Borrower, the Lenders party thereto,
Wachovia Bank, National Association, as Administrative Agent, and the other
agents named therein.

The Company hereby requests the issuance of a Letter of Credit under the Credit
Agreement, and in that connection sets forth below the information relating to
such Letter of Credit (the “Proposed Letter of Credit”) as required by Section
2.06(c) of the Credit Agreement.  The Proposed Letter of Credit must be issued:

(a)

on or before ____________________, _____/11




(b)

for the benefit of  _____________ whose address is __________________

(c)

in the amount of $_________________

(d)

having an expiry date of ________________, ____/12




(e)

attached hereto is any special language to be incorporated into the Proposed
Letter of Credit.

or











The Company hereby refers to Letter of Credit Number  (the “Expiring Letter of
Credit”) which has an existing expiry date of _______________.  The Company
hereby requests that  [the expiry date of the Expiring Letter of Credit be
extended to  _____________./2] [the Issuing Bank that has issued the Expiry
Letter of Credit permit the expiry date of the Expiring Letter of Credit be
extended to  ________________./2]1.After giving effect to the Proposed Letter of
Credit, the sum of the Committed Credit Exposures, plus the aggregate principal
amount of Competitive Loans does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

2.

All of the conditions applicable to the Loans requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of the Proposed Letter of Credit.

3.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Letter of Credit Request
this _____ day of _______________, _____.


KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:




 











EXHIBIT 2.07

 FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated ___________

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28288-0608

Attn:  Syndication Agency Services


Ladies and Gentlemen:

This Notice of Account Designation is delivered to you by Kinder Morgan Energy
Partners, L.P. (the “Company”), a Delaware limited partnership, under Section
2.07 of the Credit Agreement dated as of August 5, 2005 (as restated, amended,
modified, supplemented and in effect from time to time, the “Credit Agreement”)
by and among the Company, the Subsidiary Borrower, the Lenders party thereto,
Wachovia Bank, National Association, as Administrative Agent, and the other
agents named therein.

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account(s):

[Insert name of bank/


ABA Routing Number/


and Account Number]

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this _____ day of ___________________, ____.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:











 EXHIBIT 2.08

FORM OF INTEREST ELECTION REQUEST

Dated _____________

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28288-0608

Attn:  Syndication Agency Services


Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.08 of the Credit Agreement dated as of August 5, 2005 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), by and among Kinder Morgan Energy Partners, L.P., a
Delaware limited partnership (the “Company”), the Subsidiary Borrower, the
Lenders party thereto (the “Lenders”), Wachovia Bank, National Association as
Administrative Agent, and the other agents named therein.

1.

This Interest Election Request is submitted for the purpose of:

(a)

[Converting] [Continuing] a ____________ Committed Loan [into] [as] a
____________ Loan./13




(b)

The aggregate outstanding principal balance of such Committed Loan is
$______________.

(c)

The last day of the current Interest Period for such Committed Loan is
_____________./14




(d)

The principal amount of such Committed Loan to be [converted] [continued] is
$_____________./15




(e)

The requested effective date of the [conversion] [continuation] of such
Committed Loan is _______________./16




(f)

The requested Interest Period applicable to the [converted] [continued]
Committed Loan is ____________________./17














2.

No Default or Event of Default exists, and none will exist upon the conversion
or continuation of the Committed Loan requested herein.

3.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this _____ day of ___________________, ____.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:

















EXHIBIT 2.11

 FORM OF NOTICE OF PREPAYMENT

Wachovia Bank, National Association,

as Administrative Agent

301 South College Street

Charlotte, North Carolina  28228-0608


Attention:  Syndication Agency Services


Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by Kinder Morgan
Energy Partners, L.P. (the “Company”), a Delaware limited partnership, under
Section 2.11 of the Credit Agreement dated as of August 5, 2005 (as restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”), by and among the Company, the Subsidiary Borrower, the Lenders
party thereto, Wachovia Bank, National Association, as the Administrative Agent,
and the other agents named therein.

1.

The Company hereby provides notice to the Administrative Agent that the Company
shall repay the following ABR Loans and/or Eurodollar Loans in the amount of
$_____________./18




2.

The Company shall repay the above-referenced Loans on the following Business
Day:  ___________________./19




3.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
_____ day of _______________, _____.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:











 EXHIBIT 5.01

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the ____________________________ of
KINDER MORGAN MANAGEMENT, LLC, a Delaware limited liability company, the
delegate of the KINDER MORGAN G.P., INC., a Delaware corporation, general
partner of KINDER MORGAN ENERGY PARTNERS, L.P., a Delaware limited partnership
(the “Company”), and that as such he is authorized to execute this certificate
on behalf of the Company.  With reference to the Credit Agreement dated as of
August 5, 2005 (as restated, amended, modified, supplemented and in effect from
time to time, the “Agreement”) among the Company, the Subsidiary Borrower,
Wachovia Bank, National Association, as Administrative Agent, for the lenders
(the “Lenders”), and the other agents named therein, which are or become a party
thereto, and such Lenders, the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified);

(a)

Attached hereto are the detailed computations necessary to determine whether the
Company is in compliance with Sections 6.06(a), (b) and (c) of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending ________________.

(b)

There currently does not exist any Default or Event of Default under the
Agreement.




EXECUTED AND DELIVERED this _____ day of ________________, ______.

KINDER MORGAN ENERGY PARTNERS, L.P.,
as the Company



By: Kinder Morgan G.P., Inc.,
its General Partner

By: Kinder Morgan Management, LLC,
its Delegate


By:


Name:
Title:


FOOTNOTES

 

Complete with an amount in accordance with Section 2.03 of the Credit Agreement.

 

Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

 

Not less than $25,000,000 or greater than the unused Total Commitment and in
integral multiples of $1,000,000.

 

Eurodollar Competitive Borrowing or Fixed Rate Borrowing.

 

Which shall have a duration (i) in the case of a Eurodollar Loan, of one, two,
three or six months and (ii) in the case of Fixed Rate Loan, of not less than
seven days nor more than 180 days, and which, in either case, shall end not
later than the Termination Date.

 

The Competitive Bid must be received by the Administrative Agent (i) in the case
of Eurodollar Loans, not later than 10:00 a.m. Charlotte, North Carolina, time,
three Business Days before the Borrowing Date of a proposed Competitive
Borrowing, and (ii) in the case of Fixed Rate Loans, not later than 10:00 a.m.,
Charlotte, North Caroline, time on the Borrowing Date of a proposed Competitive
Borrowing.

 

Which may not be a date later than the Termination Date.

 

Not less than $5,000,000 or greater than the requested Competitive Borrowing and
in integral multiples of $1,000,000 above said $5,000,000.  Multiple bids will
be accepted by the Administrative Agent.

 

i.e. LIBOR Rate + or - _______%, in the case of Eurodollar Loans, or _____%, in
the case of Fixed Rate Loan (in each case, expressed in the form of a decimal to
no more than four decimal places).

 

The Interest Period must be the Interest Period specified in the Competitive Bid
Request.

 

Must be a date not earlier than five Business Days after notice is given to the
Issuing Bank.

 

Must comply with Section 2.06(d) of the Credit Agreement.

 

Delete the bracketed language and insert “Alternate Base Rate” or “LIBOR Rate”,
as applicable, in each blank.

 

Insert applicable date for any Eurodollar Loan being converted or continued.

 

Complete with an amount in compliance with Section 2.08 of the Credit Agreement.

 

Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement..

 

Complete for each Eurodollar Loan in compliance with the definition of the term
“Interest Period” specified in Section 1.01.

 

Complete with an amount in accordance with Section 2.11(b) of the Credit
Agreement.

 

Complete with a Business Day in accordance with Section 2.11(b) of the Credit
Agreement.








-2-

Three-Year Facility


